



         
 
 
 
 
 
 
AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT
 
dated as of August 21, 2018
 
between
 
EACH OF COVANTA ENERGY, LLC
 
AND THE OTHER GRANTORS PARTY HERETO
 
And
 
BANK OF AMERICA, N.A., as Collateral Agent
 
 


 


103522660_5

--------------------------------------------------------------------------------





-i-
TABLE OF CONTENTS
 
 
 
 
Page
SECTION 1.
 
DEFINITIONS; GRANT OF SECURITY
 
1
1.1


 
General Definitions.
 
1
1.2


 
Definitions; Interpretation.
 
7
SECTION 2.
 
GRANT OF SECURITY
 
7
2.1


 
Grant of Security
 
7
2.2


 
Certain Limited Exclusions
 
8
SECTION 3.
 
SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.
 
8
3.1


 
Security for Obligations.
 
8
3.2


 
Continuing Liability Under Collateral
 
9
SECTION 4.
 
REPRESENTATIONS AND WARRANTIES AND COVENANTS
 
9
4.1


 
Generally.
 
12
4.2


 
Equipment and Inventory.
 
12
4.3


 
Receivables
 
12
4.4


 
Investment Property
 
14
 
 
  4.4.1     Investment Property Generally.
 
14
 
 
  4.4.2     Pledged Equity Interests
 
16
 
 
  4.4.3     Pledged Debt
 
17
4.5


 
Intellectual Property
 
18
SECTION 5.
 
FURTHER ASSURANCES; ADDITIONAL GRANTORS.
 
19
5.1


 
Further Assurances.
 
19
5.2


 
Additional Grantors
 
20
SECTION 6
 
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
 
21
6.1


 
Power of Attorney
 
21
6.2


 
No Duty on the Part of Collateral Agent or Secured Parties.
 
22
SECTION 7
 
REMEDIES
 
22
7.1


 
Generally
 
22
7.2


 
Application of Proceeds
 
23
7.3


 
Sales on Credit
 
24
7.4


 
Investment Property
 
24
7.5


 
Intellectual Property
 
24
7.6


 
Cash Proceeds
 
24
SECTION 8.
 
COLLATERAL AGENT
 
26
SECTION 9.
 
CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
 
26
SECTION 10.
 
STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM
 
27
SECTION 11.
 
AMENDMENT AND RESTATEMENT
 
27
SECTION 12.
 
MISCELLANEOUS
 
28
 
 
 
 
 
 
 
 
 
 
 
 



 




103522660_5

--------------------------------------------------------------------------------





-ii-
SCHEDULES AND EXHIBITS
SCHEDULE 4.1 – GENERAL INFORMATION
SCHEDULE 4.2 – LOCATION OF EQUIPMENT AND INVENTORY
SCHEDULE 4.4 – INVESTMENT PROPERTY
SCHEDULE 4.5 – INTELLECTUAL PROPERTY – EXCEPTIONS
 
EXHIBIT A – PLEDGE SUPPLEMENT









 


 
 
 
 
 


103522660_5

--------------------------------------------------------------------------------





iii
This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of August 21,
2018 (this “Agreement”), between EACH OF THE UNDERSIGNED, whether as an original
signatory hereto or as an Additional Grantor (as herein defined) (each, a
“Grantor”), and BANK OF AMERICA, N.A., as collateral agent for the Secured
Parties (as herein defined) (in such capacity as collateral agent, the
“Collateral Agent”).
RECITALS:
WHEREAS, reference is made to that certain Second Amended and Restated Credit
and Guaranty Agreement, dated as of the date hereof (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among COVANTA ENERGY LLC, a Delaware limited liability
company (“Company”), COVANTA HOLDING CORPORATION, a Delaware corporation,
CERTAIN SUBSIDIARIES OF COMPANY, as guarantors, the Lenders party thereto from
time to time (the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent,
Collateral Agent and Issuing Bank;
WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Permitted Hedge Agreements, Permitted
Letters of Credit and/or Permitted Cash Management Agreements with one or more
Lender Counterparties;
WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement, the
Permitted Hedge Agreements, Permitted Letters of Credit and the Permitted Cash
Management Agreements, respectively, each Grantor has agreed to secure such
Grantor’s obligations under the Credit Documents, the Permitted Hedge
Agreements, the Permitted Letters of Credit and the Permitted Cash Management
Agreements as set forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:
SECTION 1.     DEFINITIONS; GRANT OF SECURITY.
1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:
“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.
“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC.
“Additional Grantors” shall have the meaning assigned in Section 5.2.
“Agreement” shall have the meaning set forth in the preamble.
“Cash Proceeds” shall have the meaning assigned in Section 7.6.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Tax Code
 
“CFC Holding Company” means (i) any direct or indirect Domestic Subsidiary




103522660_5

--------------------------------------------------------------------------------





that has no material assets other than the Capital Stock of one or more CFCs and
(ii) any direct or indirect Domestic Subsidiary that has no material assets
other than the Capital Stock or Indebtedness of one or more other Domestic
Subsidiaries of the type referred to in the immediately preceding clause (i).
“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC,
including, without limitation, “electronic chattel paper” or “tangible chattel
paper”, as each term is defined in Article 9 of the UCC.
“Collateral” shall have the meaning assigned in Section 2.1.
“Collateral Account” shall mean any account established by the Collateral Agent.
“Collateral Agent” shall have the meaning set forth in the preamble.
“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
“Company” shall have the meaning set forth in the recitals.
“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.5(B) (as such schedule may be amended or supplemented from time to
time).
“Copyrights” shall mean all United States copyrights, whether registered or
unregistered and: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Schedule
4.5(A) (as such schedule may be amended or supplemented from time to time), (ii)
all extensions and renewals thereof, (iii) all rights to sue for past, present
and future infringements thereof, and (iv) all Proceeds of the foregoing, and,
if not otherwise included in the definition of “Proceeds” herein, licenses,
royalties, income, payments, claims, damages and proceeds of suit.
“Credit Agreement” shall have the meaning set forth in the recitals.
“Deposit Accounts” shall mean all “deposit accounts” as defined in Article 9 of
the UCC.
“Documents” shall mean all “documents” as defined in Article 9 of the UCC.
“Equipment” shall mean all “equipment” as defined in Article 9 of the UCC
including, without limitation, all machinery, manufacturing equipment, data
processing equipment, computers, office equipment, furnishings, furniture,
appliances, fixtures and tools, all accessions or


103522660_5

--------------------------------------------------------------------------------





additions thereto, all parts thereof, whether or not at any time of
determination incorporated or installed therein or attached thereto, and all
replacements therefor, wherever located, now or hereafter existing, including
any fixtures.
“Excluded Property” shall have the meaning set forth in Section 2.2.
“General Intangibles” shall mean all “general intangibles” as defined in Article
9
of the UCC, including, without limitation, all “payment intangibles” as defined
in Article 9 of the UCC, all interest rate or currency protection or hedging
arrangements, all tax refunds, all licenses, permits, concessions and
authorizations.
“Goods” shall mean all “goods” as defined in Article 9 of the UCC including,
without limitation, all Inventory and Equipment.
“Grantors” shall have the meaning set forth in the preamble.
“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.
“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.
“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.
“Inventory” shall mean all “inventory” as defined in Article 9 of the UCC
including, without limitation, all goods held for sale or lease or to be
furnished under contracts of service or so leased or furnished, all raw
materials, work in process, finished goods, and materials used or consumed in
the manufacture, packing, shipping, advertising, selling, leasing, furnishing or
production of such inventory or otherwise used or consumed in any Grantor’s
business; all goods in which any Grantor has an interest in mass or a joint or
other interest or right of any kind; and all goods which are returned to or
repossessed by any Grantor, all computer programs embedded in any goods and all
accessions thereto and products thereof.
“Investment Property” shall mean (i) all “investment property” (as such term is
defined in Article 9 of the UCC) and (ii) all of the following (regardless of
whether classified as investment property under the UCC): all Pledged Equity
Interests and Pledged Debt; provided, however, that Investment Property shall
not include any Securities Accounts, Deposit Accounts or Commodities Accounts.
“Lender” shall have the meaning set forth in the recitals.
“Letter of Credit Right” shall mean “letter of credit right” as defined in
Article 9
of the UCC.
“Non-Assignable Contract” shall mean any agreement, contract or license to
which any Grantor is a party for which the assignment or granting of a security
interest therein by such Grantor is restricted or purported to be restricted
(either by its terms or by any federal or state statutory




103522660_5

--------------------------------------------------------------------------------





prohibition or otherwise irrespective of whether such prohibition or restriction
is enforceable under Section 9-406 through 409 of the UCC).
“Patent Licenses” shall mean all agreements providing for the granting of any
right
in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 4.5(D) (as
such schedule may be amended or supplemented from time to time).
“Patents” shall mean all United States patents and applications for any of the
foregoing, including, but not limited to: (i) each patent and patent application
referred to in Schedule 4.5(C) hereto (as such schedule may be amended or
supplemented from time to time), (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof, (iii)
all rights to sue for past, present and future infringements thereof, (iv) all
licenses, claims, damages, and proceeds of suit arising therefrom, and (v) all
Proceeds of the foregoing, and, if not otherwise included in the definition of
“Proceeds” herein, licenses, royalties, income, payments, claims, damages, and
proceeds of suit.
“Pledge Supplement” shall mean any supplement to this Agreement in
substantially the form of Exhibit A.
“Pledged Debt” shall mean, with respect to any Grantor, all indebtedness owed to
such Grantor, including, without limitation, all indebtedness described on
Schedule 4.4(A) under the heading “Pledged Debt” (as such schedule may be
amended or supplemented from time to time), issued by the obligors named
therein, the instruments evidencing such indebtedness, and all interest, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness.
“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.
“Pledged LLC Interests” shall mean, with respect to any Grantor, all interests
in
any limited liability company directly owned by such Grantor including, without
limitation, all limited liability company interests listed on Schedule 4.4(A)
under the heading “Pledged LLC Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
limited liability company interests and any interest of such Grantor on the
books and records of such limited liability company and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests.
“Pledged Partnership Interests” shall mean, with respect to any Grantor, all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership directly owned by such Grantor including,
without limitation, all partnership interests listed on Schedule 4.4(A) under
the heading “Pledged Partnership Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
partnership interests and any interest of such Grantor on the books and records
of such partnership and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds


103522660_5

--------------------------------------------------------------------------------





from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such partnership interests.
“Pledged Stock” shall mean, with respect to any Grantor, all shares of capital
stock
directly owned by such Grantor, including, without limitation, all shares of
capital stock described on Schedule 4.4(A) under the heading “Pledged Stock” (as
such schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.
“Pledged Trust Interests” shall mean, with respect to any Grantor, all interests
in
a Delaware business trust or other trust directly owned by such Grantor
including, without limitation, all trust interests listed on Schedule 4.4(A)
under the heading “Pledged Trust Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
trust interests and any interest of such Grantor on the books and records of
such trust and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such trust interests.
“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC,
(ii)
payments or distributions made with respect to any Investment Property and (iii)
whatever is receivable or received when Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.
“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Property, together
with all of Grantor’s rights, if any, in any goods or other property giving rise
to such right to payment and all Collateral Support and Supporting Obligations
related thereto.
“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
nonwritten forms of information related in any way to the foregoing or any
Receivable.
“Record” shall have the meaning specified in Article 9 of the UCC.




103522660_5

--------------------------------------------------------------------------------





“Secured Obligations” shall have the meaning assigned in Section 3.1.
“Secured Parties” shall mean the Agents, Issuing Banks, Lenders and the Lender
Counterparties and shall include, without limitation, all former Agents, Issuing
Banks, Lenders and Lender Counterparties to the extent that any Obligations
owing to such Persons were incurred while such Persons were Agents, Issuing
Banks, Lenders or Lender Counterparties and such Obligations have not been paid
or satisfied in full.
“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.
“Tax Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.
“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.5(F) (as such schedule may be amended or supplemented from time to
time).
“Trademarks” shall mean all United States trademarks, trade names, corporate
names, company names, business names, fictitious business names, Internet domain
names, service marks, certification marks, collective marks, logos, other source
or business identifiers, all registrations and applications for any of the
foregoing including, but not limited to: (i) the registrations and applications
referred to in Schedule 4.5(E) (as such schedule may be amended or supplemented
from time to time), (ii) all extensions or renewals of any of the foregoing,
(iii) the goodwill of the business connected with the use of and symbolized by
the foregoing, (iv) the right to sue for past, present and future infringement
or dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, and, if not otherwise included in the definition of
“Proceeds” herein, licenses, royalties, income, payments, claims, damages, and
proceeds of suit.
“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.5(G) (as such schedule may be amended or supplemented from time
to time).
“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know how, including but not limited to: (i) the
right to sue for past, present and future misappropriation or other violation of
any Trade Secret, and (ii) all Proceeds of the foregoing, and, if not otherwise
included in the definition of “Proceeds” herein, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context relates to perfection or priority of
a security interest, the Uniform Commercial Code as in effect from time to time
in any other applicable jurisdiction. “United States” shall mean the United
States of America.
1.2 Definitions; Interpretation. All capitalized terms used herein (including
the preamble and recitals hereto) and not otherwise defined herein shall have
the meanings ascribed thereto in the


103522660_5

--------------------------------------------------------------------------------





Credit Agreement or, if not defined therein, in the UCC. References to
“Sections,” “Exhibits” and “Schedules” shall be to Sections, Exhibits and
Schedules, as the case may be, of this Agreement unless otherwise specifically
provided. Section headings in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose or be given any substantive effect. Any of the terms defined
herein may, unless the context otherwise requires, be used in the singular or
the plural, depending on the reference. The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter. If
any conflict or inconsistency exists between this Agreement and the Credit
Agreement, the Credit Agreement shall govern. All references herein to
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.
At the request of Company, the Collateral Agent in its sole discretion may elect
to
modify any of the time periods referenced in this Agreement.
SECTION 2.     GRANT OF SECURITY.
2.1 Grant of Security. Each Grantor hereby grants to the Collateral Agent a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under the following property of such Grantor, in each
case whether now owned or existing or hereafter acquired or arising and wherever
located (all of which being hereinafter collectively referred to as the
“Collateral”):
(a)
Accounts;

(b)
Chattel Paper;

(c)
Documents;

(d)
General Intangibles;

(e)
Goods;

(f)
Instruments;

(g)
Insurance;

(h)
Intellectual Property;

(i)
Investment Property;

(j)to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and
(k)
to the extent not otherwise included above, all Proceeds, products,

accessions, rents and profits of or in respect of any of the foregoing.


2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach to Excluded Assets (all such property excluded from
the definition of “Collateral” shall be referred to as “Excluded Property”).
Notwithstanding anything contained herein to the contrary, Grantors shall not be
required to take any action intended to cause Excluded Property to constitute
Collateral and none of the covenants




103522660_5

--------------------------------------------------------------------------------





or representations and warranties shall be deemed to apply to any property
constituting Excluded Property.
In addition, (i) no action shall be required in any jurisdiction other than the
jurisdiction of organization of the relevant Grantor to create or perfect a
security interest in assets of such Grantor governed by the UCC (and with
respect to intellectual property, filings in the United States Patent and
Trademark Office and/or United States Copyright Office, as applicable), (ii) no
action shall be required to be taken in order to perfect assets requiring
perfection through control agreements or by “control” (including deposit
accounts, other bank accounts or securities accounts or letter of credit rights)
(other than (x) the delivery of Certificated Securities required to be pledged
under the Credit Documents and (y) to perfect security interests in Grantors
organized as limited liability companies or partnerships); provided, that no
other party (including but not limited to the Senior Representative) has taken
such action to perfect such assets through control agreements or by “control”,
(iii) the Grantors shall not be required to obtain any landlord waivers,
estoppels or collateral access letters, (iv) no security agreements or pledge
agreements governed by any foreign law shall be required and (v) no action shall
require the creation or perfection of pledges of or security interests in, or
the obtaining of legal opinions or other deliverables with respect to,
particular assets of a Grantor, if, and for so long as and to the extent that
the Administrative Agent and the Company reasonably agree in writing that the
cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such legal opinions or other deliverables in respect of
such assets, (taking into account any adverse tax consequences to Holding and
its Affiliates (including the imposition of material withholding or other
taxes)), shall be excessive in view of the benefits to be obtained by the
Secured Parties therefrom.
SECTION 3.     SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.
3.1    Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations of every Grantor (the “Secured Obligations”).
3.2    Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral the same as if this Agreement had not been executed and nothing
contained herein is intended or shall be a delegation of duties to the
Collateral Agent or any Secured Party, (ii) each Grantor shall remain liable
under each of the agreements included in the Collateral the same as if this
Agreement had not been executed, including, without limitation, any agreements
relating to Pledged Partnership Interests or Pledged LLC Interests, to perform
all of the obligations undertaken by it thereunder all in accordance with and
pursuant to the terms and provisions thereof and neither the Collateral Agent
nor any Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Agent nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral, including, without
limitation, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests, and (iii) the exercise by the Collateral Agent


103522660_5

--------------------------------------------------------------------------------





of any of its rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral.
SECTION 4.     REPRESENTATIONS AND WARRANTIES AND COVENANTS.
4.1     Generally.
(a) Representations and Warranties. Each Grantor hereby represents and warrants
with respect to itself that:
(i)it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral reflected in the
Historical Financial Statements referred in Section 4.7 of the Credit Agreement
and in the most recent financial statements delivered pursuant to Section 5.1 of
the Credit Agreement, and, as to all such Collateral whether now existing or
hereafter acquired, will continue to own or have such rights in each such item
of the Collateral, subject to its rights to dispose of or abandon such rights to
the extent permitted hereunder or under the Credit Agreement, in each case free
and clear of any and all Liens of all other Persons, including, without
limitation, liens arising as a result of such Grantor becoming bound (as a
result of merger or otherwise) as debtor under a security agreement entered into
by another Person other than Permitted Liens;
(ii)it has indicated on Schedule 4.1(A) as of the Amendment and Restatement
Effective Date: (w) the type of organization of such Grantor, (x) the
jurisdiction of organization of such Grantor, (y) its organizational
identification number and (z) the jurisdiction where the chief executive office
or its sole place of business is, located;
(iii)as of the Amendment and Restatement Effective Date, the full legal name of
such Grantor is as set forth on Schedule 4.1(A);
(iv)except as provided on Schedule 4.1(B), as of the Amendment and Restatement
Effective Date it has not changed its legal name, jurisdiction of organization,
chief executive office or sole place of business or its corporate structure in
any way (e.g., by merger, consolidation, change in corporate form or otherwise)
within the past one (1) year;
(v)(x) to the extent required under this Agreement, upon the filing of all UCC
financing statements naming each Grantor as “debtor” and the Collateral Agent as
“secured party” and describing the Collateral in the filing offices set forth
opposite such Grantor’s name on Schedule 4.1(C) hereof and other filings
delivered by each Grantor and (y) to the extent not subject to Article 9 of the
UCC and to the extent that a perfected first priority security interest may be
obtained by the recordation of the security interest in the applicable United
States Intellectual Property registries, upon recordation of the security
interests granted hereunder in United States Patents, Trademarks and Copyrights
in the United States Patent and Trademark Office and the United States Copyright
Office, the security interests granted to the Collateral Agent hereunder
constitute valid and perfected first priority Liens (subject in the case of
priority only to Permitted Liens and to the rights of the United States
government (including any agency or department) thereof with respect to United
States government Receivables) on all of the Collateral to the extent that a
security interest may be perfected by the filing of a UCC financing statement or
by the recordation of the security interest in the United States Patent and
Trademark Office or the United States Copyright Office;
(vi)except as set forth on Schedule 4.1(D), as such schedule may be amended or
supplemented from time to time, all actions and consents (other than actions and
consents required by the UCC or any other applicable law), including all
filings, notices, registrations and recordings,




103522660_5

--------------------------------------------------------------------------------





necessary for the exercise by the Collateral Agent of the voting or other rights
provided for in this Agreement or the exercise of remedies in respect of the
Collateral have been made or obtained; provided that filing of assignments in
the applicable Intellectual Property registries may be necessary to the exercise
of certain remedies in respect of Intellectual Property and the exercise of
remedies in respect of Non-Assignable Contracts (other than those provided under
9-406, 9-407 and 9-408 of the UCC, to the extent that they apply) may require
the consent of the other party thereto;
(vii)no authorization, approval or other action by, and no notice to or filing
with,
any Governmental Authority or regulatory body is required for either (i) the
pledge or grant by any Grantor of the security interest purported to be created
in favor of the Collateral Agent hereunder or (ii) the exercise by Collateral
Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created hereunder or created or provided for by
applicable law), except (A) for actions required with respect to accounts where
the United States government or subdivision thereof is an Account Debtor, (B)
for the filings contemplated by clauses (v) and (vi) above, (C) as may be
required, in connection with the disposition of any Investment Property, by laws
generally affecting the offering and sale of Securities and (D) for the exercise
of right and remedies in respect of any Pledged Equity Interests issued by a CFC
or CFC Holding Company;
(viii)none of the Collateral constitutes, or is the Proceeds of, “farm products”
(as
defined in the UCC);
(ix)it does not own any “as extracted collateral” (as defined in the UCC) or any
timber to be cut; and
(x)as of the Amendment and Restatement Effective Date, such Grantor has been
duly organized as an entity of the type as set forth opposite such Grantor’s
name on Schedule
4.1(A) solely under the laws of the jurisdiction as set forth opposite such
Grantor’s name on Schedule 4.1(A) and remains duly existing as such. Such
Grantor has not filed any certificates of domestication, transfer or continuance
in any other jurisdiction as of the Amendment and Restatement Effective Date.
(b) Covenants and Agreements. Each Grantor hereby covenants and agrees with
respect to itself that:
(i)except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and upon obtaining knowledge thereof, it
shall defend the Collateral against all Persons (other than the Secured Parties)
that have instituted, or made a non-frivolous threat in writing of, any Adverse
Proceeding claiming an interest therein adverse to the Collateral Agent;


(ii)it shall not produce, use or permit any Collateral to be used unlawfully or
in violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral if
such violation or noncompliance could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;


(iii)it shall not change such Grantor’s legal name, identity, corporate
structure (e.g., by merger, consolidation, change in corporate form or
otherwise), type of organization or jurisdiction of organization unless it shall
have


103522660_5

--------------------------------------------------------------------------------





(a) notified the Collateral Agent in writing, by executing and delivering to the
Collateral Agent a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to applicable Schedules
showing such change thereto, no more than thirty (30) days (or such longer
period as may be agreed by the Collateral Agent) after any such change or
establishment, identifying such new proposed name, identity, corporate
structure, jurisdiction of organization and providing such other information in
connection therewith as the Collateral Agent may reasonably request and;
(b) taken all actions reasonably determined to be necessary by the Collateral
Agent to maintain the continuous validity, perfection and at least the same
priority of the Collateral Agent’s security interest in the Collateral intended
to be granted and agreed to hereby; provided that with respect to any Grantor
that is an Immaterial Restricted Subsidiary, non-compliance with the foregoing
covenant shall not result in a Default pursuant to Section 8.1 of the Credit
Agreement for a period of ten (10) Business Days after the receipt of the notice
pursuant to Section 8.1(e) of the Credit Agreement, so long as such Grantor is
diligently pursuing in good faith the cure or correction of such non-compliance
continuously during such period;
(iv)except as otherwise permitted under the Credit Agreement or as consented
to by the Collateral Agent (such consent not to be unreasonably withheld or
delayed), it shall not file any certificates of domestication, transfer or
continuance in any jurisdiction other than the jurisdiction set forth opposite
such Grantor’s name on Schedule 4.1(A); provided that with respect to any
Grantor that is an Immaterial Restricted Subsidiary, non-compliance with the
foregoing covenant shall not result in a Default pursuant to Section 8.1 of the
Credit Agreement for a period of ten (10) Business Days after the receipt of the
notice pursuant to Section 8.1(e) of the Credit Agreement, so long as such
Grantor is diligently pursuing in good faith the cure or correction of such
non-compliance continuously during such period; and
(v)it shall not take or permit any action which could materially impair the
Collateral Agent’s rights in the Collateral, subject to Grantors’ rights to
dispose of or abandon rights in the Collateral to the extent permitted hereunder
or under the Credit Agreement and the right to grant Permitted Liens.
4.2
Equipment and Inventory.

(a) Representations and Warranties. Each Grantor represents and warrants with
respect to itself that:
(i)all of its Equipment and Inventory included in the Collateral (other than
Equipment out for repair or Equipment and Inventory in transit) is kept on the
Amendment and Restatement Effective Date and during the past 12 months has been
kept only at one of the locations specified in Schedule 4.2; and
(ii)any Goods now or hereafter produced by such Grantor constituting a
substantial portion of the Collateral have been and will be produced in material
compliance with the requirements of the Fair Labor Standards Act, as amended.


(b) Covenants and Agreements. Each Grantor covenants and agrees with




103522660_5

--------------------------------------------------------------------------------





respect to itself that:
(i)it shall keep the Equipment, Inventory and any Documents evidencing any of
its Equipment and Inventory (other than Equipment out for repair or Equipment
and Inventory in transit) in one of the locations specified on Schedule 4.2 (as
such schedule may be amended or supplemented from time to time) unless it shall
have notified the Collateral Agent in writing, no later than forty-five (45)
days (or such longer period as may be agreed by the Collateral Agent) after any
change in locations, identifying such new locations and providing such other
information in connection therewith as the Collateral Agent may reasonably
request; and


(ii)it shall not deliver any Document evidencing any of its Equipment and
Inventory to any Person other than the issuer of such Document to claim the
Goods evidenced therefor or the Collateral Agent.


4.3
Receivables.

(a) Covenants and Agreements: Each Grantor hereby covenants and agrees
with respect to itself that:
(i)
at the request of the Collateral Agent after the occurrence and during the

continuation of an Event of Default, it shall mark conspicuously, in form and
manner reasonably satisfactory to the Collateral Agent, all of its Chattel Paper
and Instruments (other than any delivered to the Collateral Agent as provided
herein and Instruments deposited in a Deposit Account for collection in the
ordinary course of business), as well as its Receivables Records with an
appropriate reference to the fact that the Collateral Agent has a security
interest therein;
(ii)
other than in the ordinary course of business as generally conducted by it,

and except as otherwise provided in subsection (iii) below or the Credit
Agreement, following the occurrence and during the continuation of an Event of
Default, such Grantor shall not (w) grant any extension or renewal of the time
of payment of any of its Receivables, (x) compromise or settle any dispute,
claim or legal proceeding with respect to any of its Receivables for less than
the total unpaid balance thereof, (y) release, wholly or partially, any Person
liable for the payment thereof, or (z) allow any credit or discount thereon;
(iii)
except as otherwise provided in this subsection or the Credit Agreement,

each Grantor shall continue to collect in accordance with its past business
practice, all amounts due or to become due to such Grantor under its Receivables
and any Supporting Obligation and diligently exercise in accordance with its
past business practice each material right it may have under any of its
Receivables, or any Supporting Obligation or Collateral Support therefor, in
each case, at its own expense, and in connection with such collections and
exercise, such Grantor shall take such action as such Grantor may deem
necessary. Notwithstanding the foregoing, the Collateral Agent shall have the
right at any time following the occurrence and during the continuation of an
Event of Default to notify, or require any Grantor to notify, any Account Debtor
of the Collateral Agent’s security interest in the Receivables and any
Supporting Obligation and, in addition, at any time following the occurrence and
during the continuation of an Event of Default, the Collateral Agent may: (1)
direct the Account Debtors under any Receivables to make payment of all amounts
due or to become due to such Grantor thereunder directly to the Collateral
Agent; (2) notify, or require any Grantor to notify, each Person maintaining


103522660_5

--------------------------------------------------------------------------------





a lockbox or similar arrangement to which Account Debtors under any Receivables
have been directed to make payment to remit all amounts representing collections
on checks and other payment items from time to time sent to or deposited in such
lockbox or other arrangement directly to the Collateral Agent; and (3) enforce,
at the expense of such Grantor, collection of any such Receivables and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done. If the Collateral Agent
notifies any Grantor that it has elected to collect the Receivables in
accordance with the preceding sentence, any payments of Receivables received by
such Grantor shall be forthwith (and in any event within two (2) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Collateral Agent if required, in a Deposit Account designated by
the Collateral Agent, and until so turned over, all amounts and proceeds
(including checks and other instruments) received by such Grantor in respect of
the Receivables, any Supporting Obligation or Collateral Support shall be
received in trust for the benefit of the Collateral Agent hereunder and shall be
segregated from other funds of such Grantor and such Grantor shall not adjust,
settle or compromise the amount or payment of any Receivable, or release wholly
or partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon; and
(iv)
subject to any underlying contractual requirements or provisions, it shall

use its commercially reasonable efforts to keep in full force and effect any
material Supporting Obligation or Collateral Support relating to any of its
material Receivables.
(b) Delivery of Receivables. With respect to any of its Receivables in excess of
$5,000,000 individually that is evidenced by, or constitutes, Chattel Paper or
Instruments (other than Instruments deposited or to be deposited for collection
in the ordinary course of business), each Grantor shall, at the reasonable
request of the Collateral Agent, cause each originally executed copy thereof to
be delivered to the Collateral Agent (or its agent or designee) appropriately
indorsed to the Collateral Agent or indorsed in blank: (i) with respect to any
such Receivables in existence on the date hereof, on or prior to the date hereof
and (ii) with respect to any such Receivables hereafter arising, promptly after
such Grantor acquiring rights therein.


4.4 Investment Property
4.4.1 Investment Property Generally.
(a) Covenants and Agreements. Each Grantor hereby covenants and agrees with
respect to itself that:
(i)in the event it acquires rights in any Investment Property in excess of
$5,000,000 individually after the date hereof, it shall promptly deliver to the
Collateral Agent a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with Supplements to Schedules thereto,
reflecting such new Investment Property; provided that no Grantor shall be
required to deliver any such Pledge Supplement with respect to any Investment
Property in excess of $5,000,000 individually that has been acquired during any
Fiscal Quarter earlier than the date of delivery of the Compliance Certificate
delivered pursuant to Section 5.1(c) of the Credit Agreement with respect to
such Fiscal Quarter (or such longer period as may be agreed by the Collateral
Agent); provided, further that delivery of a Pledge Supplement with respect to
any Investment Property required to be delivered pursuant to Sections 5.9 or
5.11 of the Credit Agreement shall be delivered in accordance with such
Sections. Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Collateral Agent shall attach to all Investment
Property immediately upon any Grantor’s acquisition




103522660_5

--------------------------------------------------------------------------------





of rights therein and shall not be affected by the failure of any Grantor to
deliver a supplement to Schedule 4.4 as required hereby;
(ii)except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Investment Property, or any
securities or other property upon the merger, consolidation, liquidation or
dissolution of any issuer of any Investment Property, then (a) such dividends,
interest or distributions and securities or other property shall be included in
the definition of Collateral without further action and (b) such Grantor shall
immediately take all steps, if any, necessary to ensure the validity,
perfection, priority and, if applicable, control of the Collateral Agent over
such Investment Property (including, without limitation, delivery thereof to the
Collateral Agent if required by this Agreement) and pending any such action such
Grantor shall be deemed to hold such dividends, interest, distributions,
Securities or other property interest for the benefit of the Collateral Agent
and shall segregate such dividends, distributions, Securities or other property
from all other property of such Grantor. Notwithstanding the foregoing, so long
as no Event of Default shall have occurred and be continuing, the Collateral
Agent authorizes each Grantor to retain all ordinary cash dividends and
distributions paid to it; and
(iii)each Grantor consents to the grant by each other Grantor of a Security
Interest in all Investment Property to the Collateral Agent and waives any
applicable restrictions on transfer that may otherwise apply thereto in the
event of any exercise of remedies hereunder.
(b)     Delivery.
(i) Each Grantor agrees that with respect to any Investment Property evidencing
ownership interests in a Subsidiary of such Grantor or any other Investment
Property in excess of $5,000,000 individually in which it currently has rights
it shall comply with the provisions of this Section 4.4.1(b) on or before the
Amendment and Restatement Effective Date and with respect to any Investment
Property required to be delivered pursuant to Sections 5.9 or 5.11 of the Credit
Agreement or any other Investment Property in excess of $5,000,000 individually
after the date hereof hereafter acquired by such Grantor it shall comply with
the provisions of this Section 4.4.1(b) promptly after acquiring rights therein,
in each case in form and substance reasonably satisfactory to the Collateral
Agent. With respect to any Investment Property that is represented by a
certificate or that is an “instrument” (other than (A) any Investment Property
credited to a Securities Account, (B) Investment Property but only so long as
such Investment Property is not yet required to be delivered pursuant to
Sections 5.9 or 5.11 of the Credit Agreement, (C) instruments in a principal
amount not in excess of $5,000,000 individually and (D) instruments deposited or
to be deposited for collection in the ordinary course of business), it shall
cause such certificate or instrument to be promptly delivered to the Collateral
Agent, indorsed in blank by an “effective indorsement” (as defined in Section
8-107 of the UCC), regardless of whether such certificate constitutes a
“certificated security” for purposes of the UCC; provided that no Grantor shall
be required to deliver any such Investment Property in excess of $5,000,000
individually that is not required to be delivered pursuant to Sections 5.9 or
5.11 of the Credit Agreement that has been acquired during any Fiscal Quarter
earlier than the date of delivery of the Compliance Certificate delivered
pursuant to Section 5.1(c) of the Credit Agreement with respect to such Fiscal
Quarter (or such longer period as may be permitted by the Credit Agreement or
agreed by the Collateral Agent). For the avoidance of doubt, any Investment


103522660_5

--------------------------------------------------------------------------------





Property required to be delivered pursuant to Sections 5.9 or 5.11 of the Credit
Agreement shall be delivered in accordance with such Sections.


(c)     Voting and Distributions.
(i) So long as no Event of Default shall have occurred and be continuing and
the Collateral Agent has not given the applicable Grantor five (5) Business
Days’ prior written notice to the contrary:
(1)
except as otherwise provided under the covenants and agreements relating to
investment property in this Agreement or elsewhere herein or in the Credit
Agreement, each Grantor shall be entitled to exercise or refrain from exercising
any and all voting and other consensual rights pertaining to the Investment
Property or any part thereof for any purpose not inconsistent with the terms of
this Agreement or the Credit Agreement;

(2)
the Collateral Agent shall promptly execute and deliver (or cause to be executed
and delivered) to each Grantor all proxies, and other instruments as such
Grantor may from time to time reasonably request for the purpose of enabling
such Grantor to exercise the voting and other consensual rights when and to the
extent which it is entitled to exercise pursuant to clause (1) above; and

(3)
upon the occurrence and during the continuation of an Event of Default and upon
two (2) Business Days’ prior written notice from the Collateral Agent to such
Grantor of the Collateral Agent’s intention to exercise such rights:

(A)
all rights of each Grantor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant hereto shall cease and
all such rights shall thereupon become vested in the Collateral Agent who shall
thereupon have the sole right to exercise such voting and other consensual
rights; and

(B)
in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
the applicable issuer to execute and deliver) to the Collateral Agent all
proxies, dividend payment orders and other instruments as the Collateral Agent
may from time to time reasonably request and (2) each Grantor acknowledges that
the Collateral Agent may utilize the power of attorney set forth in Section 6.1.

4.4.2 Pledged Equity Interests
(a) Representations and Warranties. Each Grantor hereby represents and
warrants with respect to itself, that:
(i)as of the Amendment and Restatement Effective Date, Schedule 4.4(A) sets
forth under the headings “Pledged Stock,” “Pledged LLC Interests,” “Pledged
Partnership Interests” and “Pledged Trust Interests,” respectively, all of the
Pledged Stock, Pledged LLC Interests, Pledged




103522660_5

--------------------------------------------------------------------------------





Partnership Interests and Pledged Trust Interests owned by such Grantor and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such Schedule;


(ii)it is the record and beneficial owner of such Pledged Equity Interests free
of all Liens of other Persons other than Permitted Liens and (in the case of
Pledged Equity Interests not issued by a Subsidiary or an Affiliate of such
Grantor, to such Grantor’s best knowledge) there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any such Pledged Equity Interests;


(iii)(in the case of Pledged Equity Interests not issued by a Subsidiary or an
Affiliate of such Grantor, to such Grantor’s best knowledge) no consent of any
Person including any other general or limited partner, any other member of a
limited liability company, any other shareholder or any other trust beneficiary
is necessary or desirable in connection with the creation, perfection or first
priority status of the security interest of the Collateral Agent in any such
Pledged Equity Interests or the exercise by the Collateral Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof;


(iv)none of such Pledged LLC Interests nor Pledged Partnership Interests are or
represent interests in issuers that: (a) are registered as investment companies
or (b) are dealt in or traded on securities exchanges or markets; and


(v)except as otherwise set forth on Schedule 4.4(B) (as such schedule may be
amended or supplemented from time to time), all of the Pledged LLC Interests and
Pledged Partnership Interests, in each case issued by a Domestic Subsidiary of
such Grantor, are or represent interests in issuers that have opted to be
treated as securities under the uniform commercial code of any jurisdiction.


(b) Covenants and Agreements. Each Grantor hereby covenants and agrees
that:
(i)
unless otherwise permitted under the Credit Agreement, without the prior

written consent of the Collateral Agent, it shall not vote to enable or take any
other action to: cause any issuer of any Pledged Partnership Interests or
Pledged LLC Interests owned by such Grantor which are not securities (for
purposes of the UCC) on the date hereof to elect or otherwise take any action to
cause such Pledged Partnership Interests or Pledged LLC Interests to be treated
as securities for purposes of the UCC unless prior to taking such actions, such
Grantor shall promptly notify the Collateral Agent in writing of any such
election or action and, in such event, shall take all steps necessary to
establish the Collateral Agent’s “control” thereof;
(ii)
except as expressly permitted by the Credit Agreement, without the prior

written consent of the Collateral Agent, it shall not permit any issuer of any
Pledged Equity Interest which is a Subsidiary of such Grantor to merge or
consolidate unless (i) if such issuer is required to be a Grantor under this
Agreement, such issuer creates a security interest that is perfected by a filed


103522660_5

--------------------------------------------------------------------------------





financing statement (that is not effective solely under section 9-508 of the
UCC) in collateral in which such new debtor has or acquires rights, and (ii) all
the outstanding capital stock or other equity interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
which is a Subsidiary of such Grantor and which is owned by such Grantor is,
upon such merger or consolidation, pledged hereunder; provided that if the
surviving or resulting Grantors upon any such merger or consolidation involves
an issuer which is a CFC or CFC Holding Company, then such Grantor shall only be
required to pledge equity interests in accordance with Section 2.2; and
(iii)
each Grantor consents to the grant by each other Grantor of a security

interest in all Investment Property to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Collateral Agent or its nominee
following the occurrence and during the continuation of an Event of Default and
to the substitution of the Collateral Agent or its nominee as a partner in any
partnership or as a member in any limited liability company with all the rights
and powers related thereto.
4.4.3 Pledged Debt
(i) Representations and Warranties. Each Grantor hereby represents and warrants
with respect to itself that Schedule 4.4 sets forth as of the Amendment and
Restatement Effective Date under the heading “Pledged Debt” all of the Pledged
Debt owned by such Grantor in excess of $5,000,000 individually owned by any
Grantor and to the knowledge of such Grantor, all of such Pledged Debt has been
duly authorized, authenticated or issued, and delivered and is the legal, valid
and binding obligation of the issuers thereof and is not in default.


4.5     Intellectual Property.
(a) Representations and Warranties. Except as disclosed in Schedule 4.5(H), (as
such schedule may be amended or supplemented from time to time), each Grantor
hereby represents and warrants with respect to itself that:
(i)Schedule 4.5 (as such schedule may be amended or supplemented from time to
time) sets forth a true and complete list of (a) all United States and state
registrations of and applications for Patents, Trademarks, and Copyrights owned
by each Grantor; and (b) all Patent Licenses, Trademark Licenses, Trade Secret
Licenses and Copyright Licenses material to the business of such Grantor except
for non-exclusive licenses to commercially available software;
(ii)except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (a) it is the sole and exclusive owner of
the entire right, title, and interest in and to all United States Intellectual
Property of such Grantor listed on Schedule 4.5 (as such schedule may be amended
or supplemented from time to time), and owns or has the valid right to use, all
other United States Intellectual Property that is material to the conduct of its
business, free and clear of all Liens, except for Permitted Liens; and (b) all
United States Intellectual Property owned by such Grantor and material to the
conduct of its business is subsisting and has not been adjudged invalid or
unenforceable;
(iii)to such Grantor’s knowledge, (A) all United States Intellectual Property
material to the conduct of such Grantor’s business is subsisting and unexpired,
(B) no holding, decision, or judgment has been rendered in any action or
proceeding before any court or administrative authority




103522660_5

--------------------------------------------------------------------------------





challenging the validity of such Grantor’s right to register, or such Grantor’s
rights to own or use, any United States Intellectual Property that could
reasonably be expected to have a Material Adverse Effect and (C) no such action
or proceeding is pending or threatened (except for routine office actions issued
in the course of prosecution) that could reasonably be expected to have a
Material Adverse Effect;
(iv)to such Grantor’s knowledge, (a) the conduct of such Grantor’s business does
not infringe upon any Intellectual Property right owned or controlled by a third
party; and (b) no third party is infringing upon in any material respect any
rights in any United States Intellectual Property owned by such Grantor; and
(v)to such Grantor’s knowledge, (a) none of the Trade Secrets owned by such
Grantor that are material to its business have been used, divulged, disclosed or
appropriated to the detriment of such Grantor for the benefit of any other
person; and (b) no employee, independent contractor or agent of such Grantor is
in default or breach of any term of any employment agreement, non-disclosure
agreement, assignment of inventions agreement or similar agreement or contract
relating in any way to the protection, ownership, and use of such Grantor’s
Intellectual Property.


(b)     Covenants and Agreements. Each Grantor hereby covenants and agrees with
respect to itself as follows:
(i)other than in a manner consistent with an exercise of such Grantor’s
reasonable business judgment, it shall not do any act or knowingly omit to do
any act whereby any of the United States Intellectual Property which is material
to the business of such Grantor may lapse, or become abandoned, dedicated to the
public, or unenforceable;


(ii)it shall promptly notify the Collateral Agent if it knows that any item of
the United States Intellectual Property that is material to the business of such
Grantor is reasonably likely to become (a) abandoned or dedicated to the public
or placed in the public domain, (b) invalid or unenforceable (other than as a
result of the expiration of its non renewable, or natural term), or (c) subject
to any adverse determination or development (including the institution of
proceedings) in any action or proceeding in the United States Patent and
Trademark Office or the United States Copyright Office, or any court (other than
office actions in the course of prosecution that do not materially affect such
Grantor’s right to use such Intellectual Property);
(iii)it shall take all commercially reasonable steps in the United States Patent
and Trademark Office and the United States Copyright Office to pursue any
application and maintain any registration of each United States Trademark,
Patent, and Copyright owned by such Grantor that is material to its business
which is now or shall become included in the Intellectual Property including,
but not limited to, those items on Schedule 4.5 (as it may be amended or
supplemented from time to time), but only to the extent that such items remain
material to such Grantor’s business;
(iv)it shall promptly (but in no event more than once in any calendar year)
report to the Collateral Agent the occurrence of any of the following which
occurred since the last report to the Collateral Agent, but only to the extent
that such items remain material to such Grantor’s business: (i) the filing of
any application to register any Patent, Trademark or Copyright with the United
States Patent and Trademark Office or the United States Copyright Office
(whether such application is filed by such Grantor or through any agent,
employee, licensee, or designee thereof) and (ii) the registration of any
Intellectual Property by any such office, or the acquisition of any such
Intellectual Property in


103522660_5

--------------------------------------------------------------------------------





each case by executing and delivering to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto; and
(v)it shall take steps that are, in such Grantor’s reasonable business judgment,
commercially reasonable to protect the secrecy of all Trade Secrets that are
material to the business of such Grantor.


SECTION 5.     FURTHER ASSURANCES; ADDITIONAL GRANTORS.
5.1     Further Assurances.
(a)     Subject to specific limitations contained herein, each Grantor agrees
that
from time to time, at the expense of such Grantor, it shall promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or that the Collateral Agent may reasonably request, in order
to create and/or maintain the validity, perfection or priority of and protect
any security interest granted hereby or to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, each Grantor
shall:
(i)
file such financing or continuation statements, or amendment thereto, and
execute and deliver such other agreements, instruments, endorsements, powers of
attorney or notices, as may be necessary or as the Collateral Agent may
reasonably request, in order to perfect and preserve the security interests
granted hereby;



(ii)
take all actions necessary to ensure the recordation of appropriate evidence of
the liens and security interest granted hereunder in the United States
Intellectual Property with any intellectual property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including, without limitation, the United States Patent and Trademark
Office, the United States Copyright Office and the various Secretaries of State;



(iii)
at any reasonable time following the occurrence and during the continuation of
an Event of Default, upon request by the Collateral Agent, assemble the
Collateral and allow inspection of the Collateral by the Collateral Agent, or
persons designated by the Collateral Agent; and



(iv)
at the Collateral Agent’s reasonable request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Collateral Agent’s
security interest in all or any part of the Collateral.



(b) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
and amendments thereto, in any jurisdictions and with any filing offices as the
Collateral Agent may determine, in its reasonable




103522660_5

--------------------------------------------------------------------------------





discretion, are necessary to perfect the security interest granted to the
Collateral Agent herein. Such financing statements may describe the Collateral
in the same manner as described herein. Each Grantor shall furnish to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail.
5.2 Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Counterpart Agreement. Upon delivery of
any such Counterpart Agreement to the Collateral Agent, notice of which is
hereby waived by Grantors, each Additional Grantor shall be a Grantor and shall
be as fully a party hereto as if Additional Grantor were an original signatory
hereto. Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of Collateral Agent not to cause any
Subsidiary of Company to become an Additional Grantor hereunder. This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.


SECTION 6.     COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
6.1 Power of Attorney. Until the Termination Date, each Grantor hereby
irrevocably appoints the Collateral Agent (such appointment being coupled with
an interest) as such Grantor’s attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor, the Collateral
Agent or otherwise, from time to time in the Collateral Agent’s discretion to
take any action and to execute any instrument that the Collateral Agent may deem
reasonably necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation, the following:
(a)
upon the occurrence and during the continuance of any Event of Default, to

obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Credit Agreement;
(b)
upon the occurrence and during the continuance of any Event of Default, to

ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
(c)
upon the occurrence and during the continuance of any Event of Default, to

receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;
(d)
upon the occurrence and during the continuance of any Event of Default, to

file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;
(e)
to prepare and file any UCC financing statements against such Grantor as

debtor;
(f)
to prepare, sign, and file for recordation in any intellectual property
registry,



103522660_5

--------------------------------------------------------------------------------





appropriate evidence of the lien and security interest granted herein in the
Intellectual Property in the name of such Grantor as debtor;
(g)
upon the occurrence and during the continuance of any Event of Default, to

take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including, without
limitation, access to pay or discharge taxes or Liens (other than Permitted
Liens) levied or placed upon or threatened against the Collateral, the legality
or validity thereof and the amounts necessary to discharge the same to be
determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and
(h)
upon the occurrence and during the continuance of any Event of Default,

generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and such Grantor’s expense, at any time or from
time to time, all acts and things that the Collateral Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.
6.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Collateral Agent in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers; and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.
SECTION 7.     REMEDIES.
7.1     Generally.
(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:
(i)
require any Grantor to, and each Grantor hereby agrees that it shall at its

expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;
(ii)
enter onto the property where any Collateral is located and take possession

thereof with or without judicial process;
(iii)
prior to the disposition of the Collateral, store, process, repair or
recondition





103522660_5

--------------------------------------------------------------------------------





the Collateral or otherwise prepare the Collateral for disposition in any manner
to the extent the Collateral Agent deems appropriate; and
(iv)
without notice except as specified below or under the UCC, sell, assign,

lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.
(b)
The Collateral Agent or any Secured Party may be the purchaser of any or

all of the Collateral at any public or private (to the extent that the portion
of the Collateral being privately sold is of a kind that is customarily sold on
a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor hereby waives any claims against the Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree. If the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay all the Secured Obligations, Grantors shall be liable for the deficiency and
the fees of any attorneys employed by the Collateral Agent to collect such
deficiency. Nothing in this Section shall in any way alter the rights of the
Collateral Agent hereunder.
(c)
The Collateral Agent may sell the Collateral without giving any warranties

as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
(d)
The Collateral Agent shall have no obligation to marshal any of the

Collateral.
7.2    Application of Proceeds. Except as expressly provided elsewhere in this
Agreement or in the Credit Agreement, all proceeds received by the Collateral
Agent in respect of any sale, any collection from, or other realization upon all
or any part of the Collateral shall


103522660_5

--------------------------------------------------------------------------------





be applied in full or in part by the Collateral Agent in payment of the Secured
Obligations in the following order:
First, to pay incurred and unpaid fees and expenses of the Agents under the
Credit Documents;
Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Secured
Obligations, pro rata among the Secured Parties according to the amounts of the
Secured Obligations then due and owing and remaining unpaid to the Secured
Parties; and
Third, any balance remaining after the Secured Obligations shall have been paid
in full, the Commitments shall have terminated or been cancelled and the Letters
of Credit shall have been cancelled, Cash Collateralized or have expired shall
be paid over to the Company or to whomsoever may be lawfully entitled to receive
the same.
7.3    Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.
7.4    Investment Property. Each Grantor recognizes that, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws, the Collateral Agent may be compelled, with respect to any sale of all or
any part of the Investment Property conducted without prior registration or
qualification of such Investment Property under the Securities Act and/or such
state securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Property for their own account, for investment
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges that any such private sale may be at prices and on terms less
favorable than those obtainable through a public sale without such restrictions
(including a public offering made pursuant to a registration statement under the
Securities Act) and, notwithstanding such circumstances, each Grantor agrees
that the fact that any such sale is conducted as a private sale shall not, in
and of itself, cause such sale to not be deemed to have been made in a
commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Property for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Property,
upon written request, each Grantor shall and shall cause each issuer of any
Pledged Stock to be sold hereunder, each partnership and each limited liability
company, in each case, which is a Subsidiary of such Grantor, from time to time
to furnish to the Collateral Agent all such information as the Collateral Agent
may request in order to determine the number and nature of interest, shares or
other instruments included in the Investment Property which may be sold by the
Collateral Agent in exempt transactions under the Securities Act and the rules
and regulations of the Securities and Exchange Commission thereunder, as the
same are from time to time in effect.




103522660_5

--------------------------------------------------------------------------------





7.5    Intellectual Property.     
(a)     Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:
(i)the Collateral Agent shall have the right (but not the obligation) to bring
suit
or otherwise commence any action or proceeding in the name of any Grantor, the
Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property, in which event such Grantor shall, at the
request of the Collateral Agent, do any and all lawful acts and execute any and
all documents required by the Collateral Agent in aid of such enforcement and
such Grantor shall promptly, upon demand, reimburse and indemnify the Collateral
Agent as provided in Section 10 hereof in connection with the exercise of its
rights under this Section;
(ii)in the event of a sale or other disposition of the Intellectual Property
pursuant to Section 7.1, such Grantor shall, upon written demand from the
Collateral Agent, assign, convey or otherwise transfer to the Collateral Agent
or the third-party acquirer, as the case may be, all of such Grantor’s right,
title and interest in and to the Intellectual Property and shall execute and
deliver to the Collateral Agent or the third-party acquirer, as the case may be,
such documents as are necessary or appropriate to carry out the intent and
purposes of this Agreement;
(iii)within five (5) Business Days’ after written notice from the Collateral
Agent, each Grantor shall identify to the Collateral Agent, by name, title and
job responsibility, such key personnel in such Grantor’s employ on the date such
notice was received that are reasonably essential to permit such Grantor to
continue, directly or indirectly, to produce, advertise and sell the products
and services sold or delivered by such Grantor under or in connection with
material Trademarks, and such Granter shall use commercially reasonable efforts,
to maintain such essential personnel in such Grantor’s employ and available to
perform their then-current functions at such Grantor’s expense consistent with
the salary and benefit structure applicable to each as of the date such notice
was received by Grantor; and
(iv)for the avoidance of doubt, the Collateral Agent shall have all of the
rights
specified in Sections 4.3 and 7.6 of this Agreement with respect to amounts due
or to become due to such Grantor in respect of the Intellectual Property in the
same manner and to the same extent as such Grantor has with respect to other
Receivables.
(b)
If (i) an Event of Default shall have occurred and, by reason of cure, waiver,

modification, amendment or otherwise, no longer be continuing, (ii) no other
Event of Default shall have occurred and be continuing, (iii) an assignment or
other transfer to the Collateral Agent of any rights, title and interests in and
to the Intellectual Property shall have been previously made, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, the Collateral Agent shall promptly execute and
deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer as may be necessary to reassign


103522660_5

--------------------------------------------------------------------------------





to such Grantor any such rights, title and interests as may have been assigned
to the Collateral Agent as aforesaid, subject to any disposition thereof that
may have been made by the Collateral Agent; provided, after giving effect to
such reassignment, the Collateral Agent’s security interest granted pursuant
hereto, as well as all other rights and remedies of the Collateral Agent granted
hereunder, shall continue to be in full force and effect; and provided, further,
the rights, title and interests so reassigned shall be free and clear of any
other Liens granted by or on behalf of the Collateral Agent and the Secured
Parties.
(c)
Solely for the purpose of enabling the Collateral Agent to exercise rights

and remedies under this Section 7 and at such time as the Collateral Agent shall
be lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Collateral Agent, to the extent it has the right to do so, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of said Trademarks and subject to exclusive
licenses validly granted by Grantor in accordance with the terms this Agreement
and the other Credit Documents prior to the date that the Collateral Agent
exercises its rights under this Section, to use, operate under, license, or
sublicense any Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located.
7.6 Cash Proceeds. In addition to the rights of the Collateral Agent specified
in Section 4.3 with respect to payments of Receivables, all proceeds of any
Collateral received by any Grantor consisting of cash, checks and other non-cash
items (collectively, “Cash Proceeds”) shall, if an Event of Default shall have
occurred and is continuing be held by such Grantor in trust for the Collateral
Agent, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, unless otherwise provided pursuant to Section
4.4.1(a)(ii), be turned over to the Collateral Agent in the exact form received
by such Grantor (duly indorsed by such Grantor to the Collateral Agent, if
required) and held by the Collateral Agent in the Collateral Account. Any Cash
Proceeds received by the Collateral Agent (whether from a Grantor or otherwise):
(i) if no Event of Default shall have occurred and be continuing, shall be
handled as required by this Agreement or the Credit Agreement, or otherwise be
turned over to the applicable Grantor and (ii) if an Event of Default shall have
occurred and be continuing, may, in the sole discretion of the Collateral Agent,
(A) be held by the Collateral Agent for the ratable benefit of the Secured
Parties, as collateral security for the Secured Obligations (whether matured or
unmatured) and/or (B) then or at any time thereafter may be applied by the
Collateral Agent against the Secured Obligations then due and owing in
accordance with the Credit Agreement.
SECTION 8.     COLLATERAL AGENT.
The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided, the
Collateral Agent shall, after (x) payment in full of all Obligations under the
Credit Agreement and the other Credit Documents (other than contingent
indemnification and reimbursement obligations for which no claim has been made)
and (y) all Letters of Credit have been cancelled or have expired or have been
Cash Collateralized or otherwise secured to the satisfaction of the Issuing Bank
thereof, exercise, or refrain from exercising, any remedies provided for herein
in accordance with the instructions of the holders of a majority of the
aggregate notional amount (or, with




103522660_5

--------------------------------------------------------------------------------





respect to any Permitted Hedge Agreement that has been terminated in accordance
with its terms, the amount then due and payable (exclusive of expenses and
similar payments but including any early termination payments then due) under
such Permitted Hedge Agreement) under all Permitted Hedge Agreements, all
Permitted Letters of Credit and all Permitted Cash Management Agreements. In
furtherance of the foregoing provisions of this Section, each Secured Party, by
its acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of
Secured Parties in accordance with the terms of this Section. Collateral Agent
may at any time give notice of its resignation to the Secured Parties and
Company in accordance with Section 9.5 of the Credit Agreement.
SECTION 9.     CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Termination Date, be binding
upon each Grantor, its successors and assigns, and inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise. Upon the
Termination Date, the security interest granted hereby shall automatically
terminate hereunder and of record and all rights to the Collateral shall
automatically revert to Grantors. Upon any such termination the Collateral Agent
shall, at Grantors’ expense, execute and deliver to Grantors or otherwise
authorize the filing of such documents as Grantors shall reasonably request,
including financing statement amendments to evidence such termination. Upon any
disposition of property permitted by the Credit Agreement or the designation of
any issuer of Pledged Equity Interest as an Unrestricted Subsidiary in
accordance with Section 5.14 of the Credit Agreement, the Liens granted herein
shall be deemed to be automatically released and such property or Pledged Equity
Interest of such Unrestricted Subsidiary shall automatically revert to the
applicable Grantor with no further action on the part of any Person. The
Collateral Agent shall, at Grantor’s expense, execute and deliver or otherwise
authorize the filing of such documents as Grantors shall reasonably request, in
form and substance reasonably satisfactory to the Collateral Agent, including
financing statement amendments to evidence such release.
SECTION 10.     STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.
The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause


103522660_5

--------------------------------------------------------------------------------





performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by each Grantor under Section
10.2 of the Credit Agreement.
SECTION 11.     AMENDMENT AND RESTATEMENT
This Agreement amends and restates, and supersedes and replaces, in each case in
its entirety, the Pledge and Security Agreement dated as of March 28, 2012 (as
such may have been amended, restated, supplemented or further modified and in
effect immediately prior to the effectiveness of the Agreement, the “Original
Agreement”), executed by the Grantors party thereto in favor of the Collateral
Agent for the benefit of the Secured Parties party thereto, but no novation of
the Secured Obligations outstanding under the Original Agreement or any
amendment or supplement thereto shall be deemed to have occurred by virtue of
the amendment and restatement of the Original Agreement, and none is intended or
implied. By execution hereof, each Grantor hereby confirms and reaffirms its
continuing liability with respect to such Secured Obligations.
SECTION 12.     MISCELLANEOUS.
Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns. No Grantor shall, without the prior written consent of
the Collateral Agent given in accordance with the Credit Agreement, assign any
right, duty or obligation hereunder. This Agreement and the other Credit
Documents embody the entire agreement and understanding between Grantors and the
Collateral Agent and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof. Accordingly, the
Credit Documents may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.




103522660_5

--------------------------------------------------------------------------------





[Signature pages follow]
 


103522660_5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date fully written above.


 
COVANTA ENERGY, LLC, A DELAWARE LIMITED LIABILITY COMPANY, AND EACH OF ITS
SUBSIDIARIES LISTED ON ANNEX A HERETO
 
By:
/S/    Bradford J. Helgeson        


 
 
Name: Bradford J. Helgeson
 
 
Title: Authorized Officer





























































[Signature Page to Amended and Restated Pledge Agreement]




103522660_5

--------------------------------------------------------------------------------





 
BANK OF AMERICA, N.A.
as Administrative Agent
 
By:
/S/    Ronaldo Naval        


 
 
Name: Ronaldo Naval
 
 
Title: Vice President

















































[Signature Page to Amended and Restated Pledge Agreement]


103522660_5

--------------------------------------------------------------------------------






ANNEX A
TO PLEDGE AND SECURITY AGREEMENT
Grantor Subsidiaries
1.
Camden County Energy Recovery Associates, L.P., a New Jersey limited partnership
By its General Partner Covanta Camden GP, LLC and Limited Partner Covanta
Energy, LLC
2.
Covanta 4Recovery Transfer Systems LLC (f/k/a TransRiver Transfer Systems
LLC), a Delaware limited liability company
By its Sole Member Covanta Sustainable Solutions, LLC
3.
Covanta Abington Transfer Solutions LLC, a Delaware limited liability company
By its Sole Member Covanta Energy, LLC
4.
Covanta Alexandria/Arlington, Inc., a Virginia corporation
5.
Covanta ARC LLC, a Delaware limited liability company
By its Sole Member Covanta Energy, LLC
6.
Covanta Bristol, Inc., a Connecticut corporation
7.
Covanta Camden GP, LLC, a Delaware limited liability company
By its Sole Member Covanta Energy, LLC
8.
Covanta Company of SEMASS, LLC (f/k/a Covanta Company of SEMASS, L.P.), a
Delaware limited liability company
By its Sole Member Covanta ARC LLC
9.
Covanta Dade Metals Recovery LLC, a Florida limited liability company
By its Sole Member Covanta Pasco, Inc.
10.
Covanta Delaware Valley OP, LLC, a Delaware limited liability company
By its Sole Member Covanta Energy, LLC
11.
Covanta Energy Americas, Inc., a Delaware corporation
12.
Covanta Energy Group, LLC (f/k/a Covanta Energy Group, Inc.), a Delaware limited
liability company
By its Sole Member Covanta Energy, LLC
13.
Covanta Energy Marketing LLC, a Delaware limited liability company
By its Sole Member Covanta Energy, LLC
14.
Covanta Fairfax, Inc., a Virginia corporation
15.
Covanta Harrisburg, Inc., a Delaware corporation
16.
Covanta Haverhill, Inc., a Massachusetts corporation
17.
Covanta Haverhill Associates, LLC (f/k/a Covanta Haverhill Associates), a
Massachusetts limited liability company
By its Sole Member Covanta Haverhill, Inc.
18.
Covanta Hempstead Company, a New York general partnership
By its General Partners Covanta Hempstead II, LLC and Covanta ARC LLC
19.
Covanta Hempstead II, LLC, a Delaware limited liability company
By its Sole Member Covanta ARC LLC
20.
Covanta Hillsborough, Inc., a Florida corporation
21.
Covanta Honolulu Resource Recovery Venture, LLC (f/k/a Covanta Honolulu
Resource Recovery Venture), a Hawaii limited liability company
By its Sole Member Covanta Projects, LLC
22.
Covanta Huntsville, Inc., an Alabama corporation
23.
Covanta Indianapolis, Inc., an Indiana corporation



103522660_5

--------------------------------------------------------------------------------





24.
Covanta Kent, Inc., a Michigan corporation
25.
Covanta Lake II, Inc., a Florida corporation
26.
Covanta Lancaster, Inc., a Pennsylvania corporation
27.
Covanta Lee, Inc., a Florida corporation
28.
Covanta Long Beach Renewable Energy Corp., a Delaware corporation
29.
Covanta MacArthur Renewable Energy, Inc., a New York corporation
30.
Covanta Marion Land Corp., an Oregon corporation
31.
Covanta Marion, Inc., an Oregon corporation
32.
Covanta Metals Marketing LLC, a Delaware limited liability company By its Sole
Member Covanta Lancaster, Inc.
33.
Covanta Montgomery, Inc., Maryland corporation
34.
Covanta Niagara I, LLC (f/k/a Covanta Niagara, L.P.), a Delaware limited
liability company
By its Sole Member Covanta ARC LLC
35.
Covanta Operations of Union, LLC, a New Jersey limited liability company
By its Sole Member Covanta Projects, LLC
36.
Covanta Pasco, Inc., a Florida corporation
37.
Covanta Pittsfield, LLC, a New York limited liability company
By its Sole Member and Manager Covanta Projects, LLC
38.
Covanta Plymouth Renewable Energy, LLC (f/k/a Covanta Plymouth Renewable
Energy Limited Partnership), a Delaware limited liability company
By its Sole Member Covanta Energy, LLC
39.
Covanta Power International Holdings, Inc., a Delaware corporation
40.
Covanta Projects, LLC (f/k/a Covanta Projects, Inc.), a Delaware limited
liability company
By its Sole Member Covanta Energy Group, LLC
41.
Covanta SECONN, LLC, a Delaware limited liability company
By its sole Member Covanta ARC LLC
42.
Covanta Springfield, LLC, a New York limited liability company
By its Sole Member Covanta Projects, LLC
43.
Covanta Stanislaus, Inc., a California corporation
44.
Covanta Sustainable Solutions, LLC (f/k/a Covanta 4Recovery, L.P.), a Delaware
limited liability company
By its Sole Member Covanta ARC LLC
45.
Covanta Tulsa Renewable Energy, LLC (f/k/a Covanta WBH, LLC), a Delaware limited
liability company
By its Sole Member Covanta Lancaster, Inc.
46.
Covanta Warren Energy Resources Co., LLC (f/k/a Covanta Warren Energy
Resources Co., Limited Partnership), a Delaware limited liability company
By its Sole Member Covanta Projects, LLC
47.
Covanta York Renewable Energy LLC, a Delaware limited liability company By its
Sole Member and Manager Covanta Energy, LLC
48.
ECOvanta, LLC, a Delaware limited liability company
By its Sole Member Covanta ARC LLC
49.
MSW Energy Finance Co. II, Inc., a Delaware corporation

2




103522660_5

--------------------------------------------------------------------------------





 
50.
Peabody Monofill Associates, Inc., a Massachusetts corporation
51.
SEMASS Partnership, a Massachusetts limited partnership
By its General Partner and Limited Partner Covanta Company of SEMASS, L.P. and
Limited Partner MSW Energy Finance Co. II, Inc.
52.
Chesapeake Waste Solutions LLC, a Delaware limited liability company
53.
Covanta Environmental Solutions Carriers II, LLC, a Wisconsin limited liability
company
54.
Advanced Waste Services of Indiana, LLC, a Wisconsin limited liability company
55.
Waste Recovery Solutions, LLC, a Florida limited liability company
56.
Environmental Pharmaceuticals, LLC, an Arizona limited liability company
57.
Industrial Oil Tank Service Corporation, a New York corporation
58.
GARCO, Inc., a North Carolina corporation
59.
Covanta Environmental Solutions, LLC, a Delaware limited liability company

 
3


103522660_5

--------------------------------------------------------------------------------





SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT
GENERAL INFORMATION
(A)
Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:

Full Legal Name 
Type of Organization 
Jurisdiction of Organization 
Chief 
Executive 
Office 
Principal Place of 
Business 
Organization I.D.# 
Camden County Energy Recovery Associates, L.P.
Limited
Partnership
New Jersey
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
600013339
Covanta 4Recovery
Transfer Systems LLC
(f/k/a TransRiver
Transfer Systems LLC)
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
3430267
Covanta Abington
Transfer Solutions LLC
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
995
Fitzwatertown
Road Abington
PA USA 19001
2897347
Covanta
Alexandria/Arlington, Inc.
Corporation
Virginia
445 South
Street,
Morristown, NJ
07960
5301 Eisenhower
Ave. Alexandria VA USA 22304
2610640
Covanta ARC LLC
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
3244018
Covanta Bristol, Inc.
Corporation
Connecticut
445 South
Street,
Morristown, NJ
07960
170 Enterprise
Drive Bristol CT
USA 06010
164349
Covanta Camden GP, LLC
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
5373195
Covanta Company of
SEMASS, LLC (f/k/a
Covanta Company of
SEMASS, L.P.)
 
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
2572164
Covanta Dade Metals Recovery LLC
Limited
Liability
Company
Florida
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
L11000047148
Covanta Delaware Valley OP, LLC
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
2204834

SCHEDULE 4.1-1




103522660_5

--------------------------------------------------------------------------------







 
Full Legal Name 
Type of Organization 
Jurisdiction of Organization 
Chief 
Executive 
Office 
Principal Place of 
Business 
Organization I.D.# 
Covanta Energy Americas, Inc.
Corporation
Delaware
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
2418229
Covanta Energy Group,
LLC (f/k/a Covanta
Energy Group, Inc.)
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
2708045
Covanta Energy Marketing LLC
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
4762354
Covanta Environmental Solutions, LLC
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
5687719
Covanta Fairfax, Inc.
Corporation
Virginia
445 South
Street,
Morristown, NJ
07960
9898 Furnace Rd.
Lorton VA USA
22079
0304530‐9
Covanta Harrisburg, Inc.
Corporation
Delaware
445 South
Street,
Morristown, NJ
07960
1670 South 19th
St. Harrisburg PA
USA 17104
4332326
Covanta Haverhill
Associates, LLC (f/k/a
Covanta Haverhill
Associates)
Limited
Liability
Company
Massachusetts
445 South
Street,
Morristown, NJ
07960
100 Recovery
Way Haverhill
MA USA 01835
1154738
Covanta Haverhill, Inc.
Corporation
Massachusetts
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
133375647
Covanta Hempstead II, LLC
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
3312863
Covanta Hempstead Company
Corporation
New York
445 South
Street,
Morristown, NJ
07960
600 Merchants
Concourse
Westbury NY USA 11590
None as nothing is filed in the state
Covanta Hillsborough,
Inc.
Corporation
Florida
445 South
Street,
Morristown, NJ
07960
350 Falkenburg
Rd. Falkenburg FL USA 33619
H16487



SCHEDULE 4.1-2




103522660_5

--------------------------------------------------------------------------------





Full Legal Name 
Type of Organization 
Jurisdiction of Organization 
Chief 
Executive 
Office 
Principal Place of 
Business 
Organization I.D.# 
Covanta Honolulu
Resource Recovery
Venture, LLC (f/k/a
Covanta Honolulu
Resource Recovery
Venture)
Limited
Liability
Company
Hawaii
445 South
Street,
Morristown, NJ
07960
91-174 Hanua St.
Kapolei HI USA
96707
10303 G5
Covanta Huntsville, Inc.
Corporation
Alabama
445 South
Street,
Morristown, NJ
07960
5251 Triana
Blvd. Huntsville AL USA 35805
123‐860
Covanta Indianapolis,
Inc.
Corporation
Indiana
445 South
Street,
Morristown, NJ
07960
2320 South Harding St.
Indianapolis IN USA 46221
198412‐379
Covanta Kent, Inc.
Corporation
Michigan
445 South
Street,
Morristown, NJ
07960
950 Market Ave. SW Grand
Rapids MI USA
49503
800205927
Covanta Lake II, Inc.
Corporation
Florida
445 South
Street,
Morristown, NJ
07960
3830 Rogers
Industrial Park
Rd. Okahumpka FL USA 34762
P04000028902
Covanta Lancaster, Inc.
Corporation
Pennsylvania
445 South
Street,
Morristown, NJ
07960
1911 River Rd.
Bainbridge PA USA 17502
978004
Covanta Lee, Inc.
Corporation
Florida
445 South
Street,
Morristown, NJ
07960
10500
Buckingham Rd.
Suite 400 Fort
Myers FL USA
33905
L53388
Covanta Long Beach
Renewable Energy Corp.
Corporation
Delaware
445 South
Street,
Morristown, NJ
07960
118 Pier S
Avenue Long
Beach CA USA
90802
2176606
Covanta MacArthur
Renewable Energy, Inc.
Corporation
New York
445 South
Street,
Morristown, NJ
07960
4001 Veterans
Memorial Hwy
Ronkonkoma NY USA 11779
1218696
Covanta Marion Land Corp.
Corporation
Oregon
445 South
Street,
Morristown, NJ
07960
4850 Brooklake Road, NE P.O.
Box 9126 Brooks OR USA 97305
046416-84
Covanta Marion, Inc.
Corporation
Oregon
445 South
Street,
4850 Brooklake Road, NE P.O.
164271-14



SCHEDULE 4.1-3








103522660_5

--------------------------------------------------------------------------------





Full Legal Name 
Type of Organization 
Jurisdiction of Organization 
Chief 
Executive 
Office 
Principal Place of 
Business 
Organization I.D.# 
 
 
 
Morristown, NJ
07960
Box 9126 Brooks OR USA 97305
 
Covanta Metals
Marketing LLC
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
5267219
Covanta Montgomery,
Inc.
Corporation
Maryland
445 South
Street,
Morristown, NJ
07960
21204
Martinburg Rd.
Dickerson MD USA 20842
D02905776
Covanta Niagara I, LLC
(f/k/a Covanta Niagara,
L.P.)
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
100 Energy Blvd.
@ 56th Street
Niagara Falls NY
USA 14304
2325262
Covanta Operations of Union, LLC
Limited
Liability
Company
New Jersey
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
600052953
Covanta Pasco, Inc.
Corporation
Florida
445 South
Street,
Morristown, NJ
07960
14230 Hays Road
Spring Hill FL USA 34610
M67467
Covanta Pittsfield, LLC
(f/k/a eco/Pittsfield,
LLC)
Limited
Liability
Company
New York
445 South
Street,
Morristown, NJ
07960
500 Hubbard
Ave. Pittsfield
MA USA 01201
2850552
Covanta Plymouth
Renewable Energy, LLC
(f/k/a Covanta Plymouth
Renewable Energy
Limited Partnership)
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
1155
Conshohocken
Road
Conshohocken
PA USA 19428
2267862
Covanta Power
International Holdings, Inc.
Corporation
Delaware
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
2460596
Covanta Projects, LLC
(f/k/a Covanta Projects,
Inc.)
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
2034649
Covanta SECONN LLC
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
2820277









SCHEDULE 4.1-4




103522660_5

--------------------------------------------------------------------------------







Full Legal Name 
Type of Organization 
Jurisdiction of Organization 
Chief 
Executive 
Office 
Principal Place of 
Business 
Organization I.D.# 
Covanta Springfield,
LLC
Limited
Liability
Company
New York
445 South
Street,
Morristown, NJ
07960
188 M Street
Agawam MA USA 01001
2223906
Covanta Stanislaus, Inc.
Corporation
California
445 South
Street,
Morristown, NJ
07960
4040 Fink Rd. P.O. Box 278
Crows Landing
CA USA 95313
C1292200
Covanta Sustainable
Solutions, LLC (f/k/a
Covanta 4Recovery,
L.P.)
Limited
Liability
Company
Delaware 
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
2544885
Covanta Tulsa
Renewable Energy, LLC
(f/k/a Covanta WBH,
LLC)
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
2122 South Yukon Ave.
Tulsa OK USA
74107
3710121
Covanta Warren Energy
Resources Co., LLC
(f/k/a Covanta Warren
Energy Resources Co.,
Limited Partnership)
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
218 Mt. Pisgah
Avenue & Quarry
Road P.O. Box
147 Oxford NJ USA 07863
2063265
Covanta York
Renewable Energy LLC
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
2651 Blackbridge
Road York PA USA 17406
2941502
ECOvanta, LLC
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
2209 South 58th
St. Philadelphia PA USA 19143
4805053
GARCO, Inc.
Corporation
North Carolina
445 South
Street,
Morristown, NJ
07960
2242 Carl Dr.
Ashebro North
Carolina USA
27203
C0384105
MSW Energy Finance
Co. II, Inc.
Corporation
Delaware
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
3724574
Peabody Monofill Associates, Inc.
Corporation
Massachusetts
445 South
Street,
Morristown, NJ
07960
2 Daventry Court
Lynnfield MA USA 01940
1036462
SEMASS Partnership
Limited
Partnership 
Massachusetts
445 South
Street,
Morristown, NJ
07960
141 Cranberry Hwy. West
Wareham MA USA 20576
L87036038

 
SCHEDULE 4.1-5






103522660_5

--------------------------------------------------------------------------------







Full Legal Name 
Type of Organization 
Jurisdiction of Organization 
Chief 
Executive 
Office 
Principal Place of 
Business 
Organization I.D.# 
Chesapeake Waste Solutions LLC
Limited
Liability
Company
Delaware
445 South
Street,
Morristown, NJ
07960
190 Shellyland road Manheim Pennsylvania USA 17545
2954038
Covanta Environmental
Solutions Carriers II,
LLC
Limited
Liability
Company
Wisconsin
445 South
Street,
Morristown, NJ
07960
3801 West
McKinley Ave
Milwaukee
Wisconsin USA
53208
A030838
Advanced Waste Services of Indiana, LLC
Limited
Liability
Company
Wisconsin
445 South
Street,
Morristown, NJ
07960
445 South Street,
Morristown, NJ
07960
A038749
Waste Recovery Solutions, LLC
Limited
Liability
Company
Florida
445 South
Street,
Morristown, NJ
07960
343 King Street
Myerstown PA USA 17067
L15000209300
Environmental
Pharmaceuticals, LLC
Limited
Liability
Company
Arizona
445 South
Street,
Morristown, NJ
07960
7326 East Evans
Road Suite B
Scottsdale
Arizona USA
85260
L-15489436
Industrial Oil Tank
Service Corporation
Corporation
New York
445 South
Street,
Morristown, NJ
07960
120 Dry Rd.
Oriskany New
York USA 13424
833546

 
(B)
Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past one (1) year:

None


(C)
Financing Statements:

None.


(D)
Financing Statements:

None.






SCHEDULE 4.1-6




103522660_5

--------------------------------------------------------------------------------






SCHEDULE 4.2
TO PLEDGE AND SECURITY AGREEMENT


LOCATION OF EQUIPMENT AND INVENTORY
Location of Equipment and Inventory
 
247 A Commercial St.
Lynn, MA 01905
 
115 Washington St.
Holliston MA 01746
 
5301 Eisenhower Ave.
Alexandria, VA 22304
 
9898 Furnace Road
Lorton, VA 22079
 
1670 South 19th St.
Harrisburg, PA 17104
 
100 Recovery Way
Haverhill, MA 01835
 
600 Merchants Concourse
Westbury, NY 11590
 
417 North 5th Street
Minneapolis, MN 55401
 
505 6th Avenue North
Minneapolis, MN 55405
 
350 Falkenberg Rd.
Tampa, FL 33619
 
91-174 Hanua St.
Kapolei, HI 96707
 
5251 Triana Blvd.
Huntsville, AL 35805
 
2320 South Harding Street
Indianapolis, IN 46221
 
950 Market Ave. SW
Grand Rapids, MI 49503
 
    SCHEDULE 4.2-1


103522660_5

--------------------------------------------------------------------------------





1911 River Rd.
Bainbridge, PA 17502
 
10500 Buckingham Rd. Suite 400
Fort Myers, FL 33905
 
118 Pier S. Ave
Long Beach, CA 90802
 
4850 Brookdale Road, NE
P.O Box 9126
Brooks, OR 97305
 
4001 Veterans Memorial Highway
Ronkonkoma, NY 11779
 
Reserve Rd. Gate 20-40
Hartford, CT 06114
 
16101 Frederick Rd.
Derwood, MD 20855
 
14230 Hays Road
Spring Hill, FL 34610
 
500 Hubbard Ave.
Pittsfield, MA 01201
 
1155 Conshohocken Rd.
Conshohocken, PA
 
530 South Cherry St.
Wallingford, CT 06492
 
4040 Fink Road
Crows Landing, CA 95313
 
2122 South Yukon Avenue
Tulsa, OK 74107
 
218 Mt. Pisgah Avenue
Oxford, NJ 07863
 
2651 Blackbridge Rd. York, PA 17406








SCHEDULE 4.2-2




103522660_5

--------------------------------------------------------------------------------





209 South 58th Street Philadelphia, PA 19143










































































SCHEDULE 4.2-3




103522660_5

--------------------------------------------------------------------------------







INVESTMENT PROPERTY
(A)Pledged Stock, Pledged LLC. Interests and Pledged Partnership Interests
 
Company Name
 
Jurisdiction of Incorporation
Capital Stock or Equity Interests
Description of Anticipated Ownership As of the Closing Date
1. 
Camden County
Energy Recovery Associates, L.P.
New Jersey
Limited Partnership
1% GP interest owned by Covanta Camden GP,
LLC and 99% LP interest owned by Covanta Energy, LLC
2. 
Covanta 4Recovery
Philadelphia LLC
(f/k/a TransRiver
Philadelphia LLC)
Delaware
Limited Liability Company
100% owned by Covanta Sustainable Solutions,
LLC
3. 
Covanta 4Recovery
Transfer Systems
LLC (f/k/a
TransRiver Transfer
Systems LLC)
Delaware
Limited Liability Company
100% owned by Covanta Sustainable Solutions,
LLC
4. 
Covanta Abington
Transfer Solutions
LLC
Delaware
Limited Liability Company
100% owned by Covanta Energy, LLC
5. 
Covanta
Alexandria/Arlington, Inc.
Virginia
Issued: 1,000 shares
100% owned by Covanta Projects, LLC
6. 
Covanta ARC LLC
Delaware
Limited Liability Company
100% by Covanta Energy, LLC
7. 
Covanta B-3, LLC
(f/k/a eco/B-3, LLC)
New York
Limited Liability Company
100% owned by Covanta Projects, LLC
8. 
Covanta Babylon, Inc.
New York
Issued: 100 shares
100% owned by Covanta Projects, LLC
9. 
Covanta Bristol, Inc.
Connecticut
Issued: 100 shares
100% owned by Covanta Projects, LLC
10. 
Covanta Camden GP,
LLC
Delaware
Limited Liability Company
100% owned by Covanta Energy, LLC
11. 
Covanta Company of
SEMASS, LLC (f/k/a
Covanta Company of
SEMASS, L.P.)
Delaware
Limited Liability Company
100% owned by Covanta ARC LLC
12. 
Covanta Connecticut (S.E.), LLC
Delaware
Limited Liability Company
100% owned by Covanta SECONN LLC
13. 
Covanta Dade Metals
Recovery LLC
Florida
Limited Liability Company
100% owned by Covanta Pasco, Inc.
14. 
Covanta Dade
Renewable Energy,
LLC (f/k/a Covanta
Dade Renewable
Energy Ltd.)
Florida
Limited Liability Company
100% owned by Covanta Pasco, Inc.
15. 
Covanta Delano, Inc.
Delaware
Issued: 1,000 shares
100% owned by Covanta Energy Americas, Inc.
16. 
Covanta Delaware
Valley II, LLC
Delaware
Limited Liability Company
100% owned by Covanta ARC LLC
17. 
Covanta Delaware Valley OP, LLC
Delaware
Limited Liability Company
100% owned by Covanta Energy, LLC
18. 
Covanta Delaware Valley, L.P.
Delaware
Limited Partnership
1% owned by Covanta Delaware Valley II, LLC as LP and Covanta ARC LLC owns 50%
as GP
interest and 49% as LP interest
19. 
Covanta Energy Americas, Inc.
Delaware
Issued: 1,000 shares
100% owned by Covanta Projects, LLC





103522660_5

--------------------------------------------------------------------------------





 
Company Name
 
Jurisdiction of Incorporation
Capital Stock or Equity Interests
Description of Anticipated Ownership As of the Closing Date
20. 
Covanta Energy
Group, LLC (f/k/a
Covanta Energy
Group, Inc.)
Delaware
Limited Liability Company
100% owned by Covanta Energy, LLC
21. 
Covanta Energy
Marketing LLC
Delaware
Limited Liability Company
100% owned by Covanta Energy, LLC
22. 
Covanta
Environmental
Solutions, LLC
Delaware
Limited Liability Company
100% owned by Covanta Energy, LLC
23. 
Covanta Fairfax, Inc.
Virginia
Issued: 100 shares
100% owned by Covanta Projects, LLC
24. 
Covanta Harrisburg, Inc.
Delaware
Issued: 100 shares
100% owned by Covanta Projects, LLC
25. 
Covanta Haverhill
Associates, LLC
(f/k/a Covanta
Haverhill Associates)
Massachusetts
Limited Liability Company
100% owned by Covanta Haverhill, Inc.
 
26. 
Covanta Haverhill, Inc.
Massachusetts
Issued: 100 shares
100% owned by Covanta Projects, LLC
27. 
Covanta Hempstead
II, LLC
Delaware
Limited Liability Company
100% owned by Covanta ARC LLC
28. 
Covanta Hempstead Company
New York
General
Partnership
99% owned by Covanta ARC LLC as GP; 1% owned by Covanta Hempstead II, LLC as GP
29. 
Covanta Hennepin
Energy Resource Co,
LLC (f/k/a Covanta
Hennepin Energy
Resource Co.,
Limited Partnership)
Delaware
Limited Liability Company
100% owned by Covanta Projects, LLC
30. 
Covanta
Hillsborough, Inc.
Florida
Issued: 100 shares
100% owned by Covanta Projects, LLC
31. 
Covanta Honolulu
Resource Recovery
Venture, LLC (f/k/a
Covanta Honolulu
Resource Recovery
Venture)
Hawaii
Limited Liability Company
100% owned by Covanta Projects, LLC
32. 
Covanta Hudson
Valley Renewable
Energy LLC
Delaware
Limited Liability Company
100% owned by Covanta Energy, LLC
33. 
Covanta Huntington,
LLC (f/k/a Covanta
Huntington Limited
Partnership)
Delaware
Limited Liability Company
100% owned by Covanta Projects, LLC
34. 
Covanta Huntsville, Inc.
Alabama
Issued: 100 shares
100% owned by Covanta Projects, LLC
35. 
Covanta Hydro
Operations West, Inc.
Delaware
Issued: 100 shares
100% owned by Covanta Energy Americas, Inc.
36. 
Covanta Indianapolis, Inc.
Indiana
Issued: 100 shares
100% owned by Covanta Projects, LLC
37. 
Covanta Kent, Inc.
Michigan
Issued: 100 shares
100% owned by Covanta Projects, LLC
38. 
Covanta Lake II, Inc.
Florida
Issued: 750 shares common
Issued: 250 shares preferred
100% Owned by Covanta Projects, LLC
39. 
Covanta Lancaster, Inc.
Pennsylvania
Issued: 100 shares
100% owned by Covanta Projects, LLC
40. 
Covanta Lee, Inc.
Florida
Issued: 100 shares
100% owned by Covanta Projects, LLC
41. 
Covanta Long Beach
Delaware
Issued: 100 shares
100% owned by Covanta Energy, LLC





103522660_5

--------------------------------------------------------------------------------





 
Company Name
 
Jurisdiction of Incorporation
Capital Stock or Equity Interests
Description of Anticipated Ownership As of the Closing Date
 
Renewable Energy Corp.
 
 
 
42. 
Covanta MacArthur
Renewable Energy,
Inc.
New York
Issued: 100 shares
100% owned by Covanta Energy, LLC
43. 
Covanta Marion Land Corp.
Oregon
Issued: 1000 common shares 300 preferred shares
100% owned by Covanta Projects, LLC
44. 
Covanta Marion, Inc.
Oregon
Issued: 10 shares
100% owned by Covanta Projects, LLC
45. 
Covanta Mendota,
LLC (f/k/a Covanta
Mendota, L.P.)
California
Limited Liability Company
100% owned by Covanta Energy Americas, Inc.
46. 
Covanta Metals
Marketing LLC
Delaware
Limited Liability Company
100% owned by Covanta Lancaster, Inc.
47. 
Covanta
Montgomery, Inc.
Maryland
Issued: 100 shares
100% owned by Covanta Projects, LLC
48. 
Covanta Niagara I,
LLC (f/k/a Covanta
Niagara, L.P.)
Delaware
Limited Liability Company
100% owned by Covanta ARC LLC
49. 
Covanta Onondaga
Two LLC (f/k/a
Covanta Onondaga
Two Corp.)
Delaware
Limited Liability Company
100% owned by Covanta Projects, LLC
50. 
Covanta Operations of Union, LLC
New Jersey
Limited Liability Company
100% owned by Covanta Projects, LLC
51. 
Covanta Pasco, Inc.
Florida
Issued: 100 shares
100% owned by Covanta Projects, LLC
52. 
Covanta Pittsfield, LLC (f/k/a eco/Pittsfield, LLC)
New York
Limited Liability Company
100% owned by Covanta Projects, LLC
53. 
Covanta Plymouth
Renewable Energy,
LLC (f/k/a Covanta
Plymouth Renewable
Energy Limited
Partnership)
Delaware
Limited Liability Company
100% ownership by Covanta Energy, LLC
54. 
Covanta Power
International
Holdings, Inc.
Delaware
Issued: 1,000 shares
100% owned by Covanta Energy Americas, Inc.
55. 
Covanta Projects of
Wallingford, LLC
(f/k/a Covanta
Projects of
Wallingford, L.P.)
Delaware
Limited Liability Company
100% owned by Covanta Projects, LLC
56. 
Covanta Projects,
LLC (f/k/a Covanta
Projects, Inc.)
Delaware
Limited Liability Company
100% owned by Covanta Energy Group, LLC
57. 
Covanta SECONN
LLC
Delaware
Limited Liability Company
100% owned by Covanta ARC LLC
58. 
Covanta SEMASS,
LLC (f/k/a Covanta
SEMASS, L.P.)
Delaware
Limited Liability Company
100% owned by Covanta ARC LLC
59. 
Covanta Southeastern Connecticut, L.P.
Delaware
Limited Partnership
99% owned by Covanta SECONN LLC and 1% owned by Covanta Connecticut (S.E.), LLC
60. 
Covanta Springfield,
LLC
New York
Limited Liability Company
100% owned by Covanta Projects, LLC
61. 
Covanta Stanislaus, Inc.
California
Issued: 100 shares
100% owned by Covanta Projects, LLC





103522660_5

--------------------------------------------------------------------------------





 
Company Name
 
Jurisdiction of Incorporation
Capital Stock or Equity Interests
Description of Anticipated Ownership As of the Closing Date
62. 
Covanta Sustainable
Solutions, LLC (f/k/a
Covanta 4Recovery,
L.P.)
Delaware 
Limited Liability
Company
100% owned by Covanta ARC LLC
63. 
Covanta Tulsa
Renewable Energy,
LLC (f/k/a Covanta
WBH, LLC)
Delaware
Limited Liability Company
100% owned by Covanta Lancaster, Inc.
64. 
Covanta Union, LLC
(f/k/a Covanta Union,
Inc.)
Delaware
Limited Liability Company
100% owned by Covanta Projects, LLC
65. 
Covanta Warren
Energy Resources
Co., LLC (f/k/a
Covanta Warren
Energy Resources
Co., Limited
Partnership)
Delaware
Limited Liability Company
100% owned by Covanta Projects, LLC
66. 
Covanta Waste to
Energy of Italy, Inc.
Delaware
Issued: 100 shares
100% owned by Covanta Power International Holdings, Inc.
67. 
Covanta York
Renewable Energy
LLC
Delaware
Limited Liability Company
100% owned by Covanta Energy, LLC
68. 
ECOvanta, LLC
Delaware
Limited Liability Company
100% owned by Covanta ARC LLC
69. 
GARCO, Inc.
North Carolina
Issued: 1,000 shares
100% owned by Covanta Environmental
Solutions, LLC
70. 
Koma Kulshan
Associates
California
Limited Partnership
48.99% owned by Covanta Energy Americas, Inc. as LP interest and 1% GP interest
and 50% owned by third party
71. 
Mount Kisco
Transfer Station, Inc.
New York
Issued: 10 shares
100% owned by Covanta Sustainable Solutions, LLC
72. 
MSW Energy
Finance Co. II, Inc.
Delaware
Issued: 3000 shares
100% owned by Covanta Energy, LLC
73. 
Peabody Monofill Associates, Inc.
Massachusetts
Issued: 10,000 shares
100% owned by Covanta Projects, LLC
74. 
SEMASS Partnership
Massachusetts
Limited Partnership
98% interest owned by Covanta Company of SEMASS, LLC in LP interest and 1% in GP
interest and 1% owned by MSW Energy Finance Co. II, Inc. as LP interest
75. 
South Fork II
Associates Limited
Partnership
Washington
Limited Partnership
Covanta Energy Americas, Inc. 49.9995% interest as GP and .0005% as LP interest;
50.0095% owned by third party
76. 
Covanta Burnaby
Renewable Energy,
ULC (f/k/a Montenay
Inc.)
Canada
Issued: 10,500 shares
100% owned by Covanta Energy, LLC
77. 
Covanta Energy Asia Pacific Limited
Hong Kong
Issued: 32 shares each at HK $10.00 par value
100% Covanta Power International Holdings, Inc.

 
Company Name
 
Jurisdiction of Incorporation
Capital Stock or Equity Interests
Description of Anticipated Ownership As of the Closing Date





103522660_5

--------------------------------------------------------------------------------





78. 
Covanta Energy Philippine Holdings, Inc.
Philippines
Issued: 52,605 shares at Php 100 par value (Per Philippine law each Covanta
director holds 1 share)
100%* owned by Covanta
Power International
Holdings, Inc. (*per Philippine law each Covanta director holds 1 share)
79. 
Covanta Ince Park
Limited
United Kingdom
Issued: 1 share Value: £1
100% owned by Covanta Energy Limited
80. 
Covanta Rookery South Limited
United Kingdom
Issued: 1 share Value: £1
100% owned by Covanta Energy Limited
81. 
Edison (Bataan)
Cogeneration
Corporation
Philippines
Issued: 4,800,000 common stock (Per Philippine law each Covanta director holds 1
share)
100%* owned by Covanta
Power International
Holdings, Inc. (*per Philippine law each Covanta director holds 1 share)
82. 
Enereurope Holdings III, B.V.
Netherlands
Issued: EUR
20,000 and NLG
44,074.20
100% owned by Covanta Power International Holdings, Inc.
83. 
Hidro Operaciones Don Pedro S.A.
Costa Rica
780 shares @ 1,00
100% owned by Covanta Power International Holdings, Inc.
84. 
Olmec Insurance Ltd.
Bermuda
Issued: 1,000,000 common shares have been 50% called and paid totaling $500,000
100% owned by Covanta Energy Group, LLC
85. 
TransRiver Canada
Incorporated
Canada
 
100% owned by Covanta Energy, LLC
86. 
Covanta Burnaby
Renewable Energy,
ULC
Canada
19,500 Common Shares
100% owned by Covanta
Energy, LLC
87. 
Covanta Luxembourg S.A. R.L.
Luxembourg
Share capital
17,000 shares @ 1
EURO
100% owned by Covanta Power International Holdings, Inc.
88. 
Covanta Luxembourg Global Holding S.A. R.L.
Luxembourg
Share capital
17,000 shares @ 1
EURO
100% owned by Covanta Power International Holdings, Inc.
89. 
Covanta Luxembourg Holding S.A. R.L.
Luxembourg
Share capital
17,000 shares @ 1
EURO
100% owned by Covanta Power International Holdings, Inc.
90. 
Covanta Protos
Development Limited
United Kingdom
1 Ordinary Shares @ £1 each
100% owned by Covanta Power International Holdings, Inc.





103522660_5

--------------------------------------------------------------------------------





91. 
Covanta Newhurst
Development Limited
United Kingdom
2 Ordinary Shares @ £1 each
100% owned by Covanta Power International Holdings, Inc.
92. 
Covanta Carribean SRL
Barbados
1 Common Share @ $1.00
100% owned by Covanta Power International Holdings, Inc.
93. 
Chesapeake Waste Solutions LLC
Delaware
Limited Liability Company
100% owned by Covanta Environmental
Solutions, LLC
94. 
Covanta
Environmental
Solutions Carriers II,
LLC
Wisconsin
Limited Liability Company
100% owned by Covanta Environmental
Solutions, LLC
95. 
Advanced Waste
Services of Indiana,
Wisconsin
Limited Liability Company
100% owned by Covanta Environmental
Solutions, LLC
 
Company Name
 
Jurisdiction of Incorporation
Capital Stock or Equity Interests
Description of Anticipated Ownership As of the Closing Date
 
LLC
 
 
 
96. 
Recoil, LLC
Pennsylvania
Limited Liability Company
100% owned by Covanta Environmental
Solutions, LLC
97. 
Waste Recovery
Solutions, LLC
Florida
Limited Liability Company
100% owned by Covanta Environmental
Solutions, LLC
98. 
Environmental
Pharmaceuticals, LLC
Arizona
Limited Liability Company
100% owned by Covanta Environmental
Solutions, LLC
99. 
Industrial Oil Tank
Service Corporation
New York
Authorized 400
Common Shares
Issued 49 shares voting and 30 shares Class B non-voting
100% owned by Covanta Environmental
Solutions, LLC
100.
 Covanta OPW
Associates, Inc.
Connecticut
100 shares
common @ $1.00
par
100% owned by Covanta Projects, LLC
101.
 Covanta Wallingford Associates, Inc.
Connecticut
100 shares
common @ $1.00
par
100% owned by Covanta Projects, LLC

Pledged Trust Interests: None.
Pledged Debt: None.
Grantor
Issuer
Original
Principal
Amount
Outstanding
Principal
Balance
Issue Date
Maturity Date
Each Grantor, as
Payee
Each Grantor, as
Maker
N/A
N/A
Closing Date
Demand

(A)
CERTIFICATED LLCs/PARTNERSHIP INTERESTS.

Yes. See entities identified above in Schedule 4.4(A).
 




103522660_5

--------------------------------------------------------------------------------


SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT


INVESTMENT PROPERTY
(A)    Pledged Stock, Pledged LLC Interests and Pledged Partnership Interests
 
Company Name
 
Jurisdiction of Incorporation
Capital Stock or Equity Interests
Description of Anticipated Ownership As of the Closing Date
1. 
Camden County
Energy Recovery Associates, L.P.
New Jersey
Limited Partnership
1% GP interest owned by Covanta Camden GP,
LLC and 99% LP interest owned by Covanta Energy, LLC
2. 
Covanta 4Recovery
Philadelphia LLC
(f/k/a TransRiver
Philadelphia LLC)
Delaware
Limited Liability Company
100% owned by Covanta Sustainable Solutions,
LLC
3. 
Covanta 4Recovery
Transfer Systems
LLC (f/k/a
TransRiver Transfer
Systems LLC)
Delaware
Limited Liability Company
100% owned by Covanta Sustainable Solutions,
LLC
4. 
Covanta Abington
Transfer Solutions
LLC
Delaware
Limited Liability Company
100% owned by Covanta Energy, LLC
5. 
Covanta
Alexandria/Arlington, Inc.
Virginia
Issued: 1,000 shares
100% owned by Covanta Projects, LLC
6. 
Covanta ARC LLC
Delaware
Limited Liability Company
100% by Covanta Energy, LLC
7. 
Covanta B-3, LLC
(f/k/a eco/B-3, LLC)
New York
Limited Liability Company
100% owned by Covanta Projects, LLC
8. 
Covanta Babylon, Inc.
New York
Issued: 100 shares
100% owned by Covanta Projects, LLC
9. 
Covanta Bristol, Inc.
Connecticut
Issued: 100 shares
100% owned by Covanta Projects, LLC
10. 
Covanta Camden GP,
LLC
Delaware
Limited Liability Company
100% owned by Covanta Energy, LLC
11. 
Covanta Company of
SEMASS, LLC (f/k/a
Covanta Company of
SEMASS, L.P.)
 
Delaware
Limited Liability Company
100% owned by Covanta ARC LLC
12. 
Covanta Connecticut (S.E.), LLC
Delaware
Limited Liability Company
100% owned by Covanta SECONN LLC
13. 
Covanta Dade Metals
Recovery LLC
Florida
Limited Liability Company
100% owned by Covanta Pasco, Inc.
14. 
Covanta Dade
Renewable Energy,
LLC (f/k/a Covanta
Dade Renewable
Energy Ltd.)
Florida
Limited Liability Company
100% owned by Covanta Pasco, Inc.
15. 
Covanta Delano, Inc.
Delaware
Issued: 1,000 shares
100% owned by Covanta Energy Americas, Inc.
16. 
Covanta Delaware
Valley II, LLC
Delaware
Limited Liability Company
100% owned by Covanta ARC LLC
17. 
Covanta Delaware Valley OP, LLC
Delaware
Limited Liability Company
100% owned by Covanta Energy, LLC
18. 
Covanta Delaware Valley, L.P.
Delaware
Limited Partnership
1% owned by Covanta Delaware Valley II, LLC as LP and Covanta ARC LLC owns 50%
as GP
interest and 49% as LP interest
19. 
Covanta Energy Americas, Inc.
Delaware
Issued: 1,000 shares
100% owned by Covanta Projects, LLC





SCHEDULE 4.4-1
 
103522660_5

--------------------------------------------------------------------------------

SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT


 
Company Name
 
Jurisdiction of Incorporation
Capital Stock or Equity Interests
Description of Anticipated Ownership As of the Closing Date
20. 
Covanta Energy
Group, LLC (f/k/a
Covanta Energy
Group, Inc.)
Delaware
Limited Liability Company
100% owned by Covanta Energy, LLC
21. 
Covanta Energy
Marketing LLC
Delaware
Limited Liability Company
100% owned by Covanta Energy, LLC
22. 
Covanta
Environmental
Solutions, LLC
Delaware
Limited Liability Company
100% owned by Covanta Energy, LLC
23. 
Covanta Fairfax, Inc.
Virginia
Issued: 100 shares
100% owned by Covanta Projects, LLC
24. 
Covanta Harrisburg, Inc.
Delaware
Issued: 100 shares
100% owned by Covanta Projects, LLC
25. 
Covanta Haverhill
Associates, LLC
(f/k/a Covanta
Haverhill Associates)
Massachusetts
Limited Liability Company
100% owned by Covanta Haverhill, Inc.
 
26. 
Covanta Haverhill, Inc.
Massachusetts
Issued: 100 shares
100% owned by Covanta Projects, LLC
27. 
Covanta Hempstead
II, LLC
Delaware
Limited Liability Company
100% owned by Covanta ARC LLC
28. 
Covanta Hempstead Company
New York
General
Partnership
99% owned by Covanta ARC LLC as GP; 1% owned by Covanta Hempstead II, LLC as GP
29. 
Covanta Hennepin
Energy Resource Co,
LLC (f/k/a Covanta
Hennepin Energy
Resource Co.,
Limited Partnership)
Delaware
Limited Liability Company
100% owned by Covanta Projects, LLC
30. 
Covanta
Hillsborough, Inc.
Florida
Issued: 100 shares
100% owned by Covanta Projects, LLC
31. 
Covanta Honolulu
Resource Recovery
Venture, LLC (f/k/a
Covanta Honolulu
Resource Recovery
Venture)
Hawaii
Limited Liability Company
100% owned by Covanta Projects, LLC
32. 
Covanta Hudson
Valley Renewable
Energy LLC
Delaware
Limited Liability Company
100% owned by Covanta Energy, LLC
33. 
Covanta Huntington,
LLC (f/k/a Covanta
Huntington Limited
Partnership)
Delaware
Limited Liability Company
100% owned by Covanta Projects, LLC
34. 
Covanta Huntsville, Inc.
Alabama
Issued: 100 shares
100% owned by Covanta Projects, LLC
35. 
Covanta Hydro
Operations West, Inc.
Delaware
Issued: 100 shares
100% owned by Covanta Energy Americas, Inc.
36. 
Covanta Indianapolis, Inc.
Indiana
Issued: 100 shares
100% owned by Covanta Projects, LLC
37. 
Covanta Kent, Inc.
Michigan
Issued: 100 shares
100% owned by Covanta Projects, LLC
38. 
Covanta Lake II, Inc.
Florida
Issued: 750 shares common
Issued: 250 shares preferred
100% Owned by Covanta Projects, LLC
39. 
Covanta Lancaster, Inc.
Pennsylvania
Issued: 100 shares
100% owned by Covanta Projects, LLC
40. 
Covanta Lee, Inc.
Florida
Issued: 100 shares
100% owned by Covanta Projects, LLC
41. 
Covanta Long Beach
Delaware
Issued: 100 shares
100% owned by Covanta Energy, LLC



SCHEDULE 4.4-2
 
103522660_5

--------------------------------------------------------------------------------

SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT


 
Company Name
 
Jurisdiction of Incorporation
Capital Stock or Equity Interests
Description of Anticipated Ownership As of the Closing Date
 
Renewable Energy Corp.
 
 
 
42. 
Covanta MacArthur
Renewable Energy,
Inc.
New York
Issued: 100 shares
100% owned by Covanta Energy, LLC
43. 
Covanta Marion Land Corp.
Oregon
Issued: 1000 common shares 300 preferred shares
100% owned by Covanta Projects, LLC
44. 
Covanta Marion, Inc.
Oregon
Issued: 10 shares
100% owned by Covanta Projects, LLC
45. 
Covanta Mendota,
LLC (f/k/a Covanta
Mendota, L.P.)
California
Limited Liability Company
100% owned by Covanta Energy Americas, Inc.
46. 
Covanta Metals
Marketing LLC
Delaware
Limited Liability Company
100% owned by Covanta Lancaster, Inc.
47. 
Covanta
Montgomery, Inc.
Maryland
Issued: 100 shares
100% owned by Covanta Projects, LLC
48. 
Covanta Niagara I,
LLC (f/k/a Covanta
Niagara, L.P.)
Delaware
Limited Liability Company
100% owned by Covanta ARC LLC
49. 
Covanta Onondaga
Two LLC (f/k/a
Covanta Onondaga
Two Corp.)
Delaware
Limited Liability Company
100% owned by Covanta Projects, LLC
50. 
Covanta Operations of Union, LLC
New Jersey
Limited Liability Company
100% owned by Covanta Projects, LLC
51. 
Covanta Pasco, Inc.
Florida
Issued: 100 shares
100% owned by Covanta Projects, LLC
52. 
Covanta Pittsfield, LLC (f/k/a eco/Pittsfield, LLC)
New York
Limited Liability Company
100% owned by Covanta Projects, LLC
53. 
Covanta Plymouth
Renewable Energy,
LLC (f/k/a Covanta
Plymouth Renewable
Energy Limited
Partnership)
Delaware
Limited Liability Company
100% ownership by Covanta Energy, LLC
54. 
Covanta Power
International
Holdings, Inc.
Delaware
Issued: 1,000 shares
100% owned by Covanta Energy Americas, Inc.
55. 
Covanta Projects of
Wallingford, LLC
(f/k/a Covanta
Projects of
Wallingford, L.P.)
Delaware
Limited Liability Company
100% owned by Covanta Projects, LLC
56. 
Covanta Projects,
LLC (f/k/a Covanta
Projects, Inc.)
Delaware
Limited Liability Company
100% owned by Covanta Energy Group, LLC
57. 
Covanta SECONN
LLC
Delaware
Limited Liability Company
100% owned by Covanta ARC LLC
58. 
Covanta SEMASS,
LLC (f/k/a Covanta
SEMASS, L.P.)
Delaware
Limited Liability Company
100% owned by Covanta ARC LLC
59. 
Covanta Southeastern Connecticut, L.P.
Delaware
Limited Partnership
99% owned by Covanta SECONN LLC and 1% owned by Covanta Connecticut (S.E.), LLC
60. 
Covanta Springfield,
LLC
New York
Limited Liability Company
100% owned by Covanta Projects, LLC
61. 
Covanta Stanislaus, Inc.
California
Issued: 100 shares
100% owned by Covanta Projects, LLC



SCHEDULE 4.4-3
 
103522660_5

--------------------------------------------------------------------------------

SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT




 
Company Name
 
Jurisdiction of Incorporation
Capital Stock or Equity Interests
Description of Anticipated Ownership As of the Closing Date
62. 
Covanta Sustainable
Solutions, LLC (f/k/a
Covanta 4Recovery,
L.P.)
Delaware 
Limited Liability
Company
100% owned by Covanta ARC LLC
63. 
Covanta Tulsa
Renewable Energy,
LLC (f/k/a Covanta
WBH, LLC)
Delaware
Limited Liability Company
100% owned by Covanta Lancaster, Inc.
64. 
Covanta Union, LLC
(f/k/a Covanta Union,
Inc.)
Delaware
Limited Liability Company
100% owned by Covanta Projects, LLC
65. 
Covanta Warren
Energy Resources
Co., LLC (f/k/a
Covanta Warren
Energy Resources
Co., Limited
Partnership)
Delaware
Limited Liability Company
100% owned by Covanta Projects, LLC
66. 
Covanta Waste to
Energy of Italy, Inc.
Delaware
Issued: 100 shares
100% owned by Covanta Power International Holdings, Inc.
67. 
Covanta York
Renewable Energy
LLC
Delaware
Limited Liability Company
100% owned by Covanta Energy, LLC
68. 
ECOvanta, LLC
Delaware
Limited Liability Company
100% owned by Covanta ARC LLC
69. 
GARCO, Inc.
North Carolina
Issued: 1,000 shares
100% owned by Covanta Environmental
Solutions, LLC
70. 
Koma Kulshan
Associates
California
Limited Partnership
48.99% owned by Covanta Energy Americas, Inc. as LP interest and 1% GP interest
and 50% owned by third party
71. 
Mount Kisco
Transfer Station, Inc.
New York
Issued: 10 shares
100% owned by Covanta Sustainable Solutions, LLC
72. 
MSW Energy
Finance Co. II, Inc.
Delaware
Issued: 3000 shares
100% owned by Covanta Energy, LLC
73. 
Peabody Monofill Associates, Inc.
Massachusetts
Issued: 10,000 shares
100% owned by Covanta Projects, LLC
74. 
SEMASS Partnership
Massachusetts
Limited Partnership
98% interest owned by Covanta Company of SEMASS, LLC in LP interest and 1% in GP
interest and 1% owned by MSW Energy Finance Co. II, Inc. as LP interest
75. 
South Fork II
Associates Limited
Partnership
Washington
Limited Partnership
Covanta Energy Americas, Inc. 49.9995% interest as GP and .0005% as LP interest;
50.0095% owned by third party
76. 
Covanta Burnaby
Renewable Energy,
ULC (f/k/a Montenay
Inc.)
Canada
Issued: 10,500 shares
100% owned by Covanta Energy, LLC
77. 
Covanta Energy Asia Pacific Limited
Hong Kong
Issued: 32 shares each at HK $10.00 par value
100% Covanta Power International Holdings, Inc.










SCHEDULE 4.4-4
 
103522660_5

--------------------------------------------------------------------------------

SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT


 
Company Name
 
Jurisdiction of Incorporation
Capital Stock or Equity Interests
Description of Anticipated Ownership As of the Closing Date
78.
Covanta Energy Philippine Holdings, Inc.
Philippines
Issued: 52,605 shares at Php 100 par value (Per Philippine law each Covanta
director holds 1 share)
100%* owned by Covanta
Power International
Holdings, Inc. (*per Philippine law each Covanta director holds 1 share)
79.
Covanta Ince Park
Limited
United Kingdom
Issued: 1 share Value: £1
100% owned by Covanta Energy Limited
80.
Covanta Rookery South Limited
United Kingdom
Issued: 1 share Value: £1
100% owned by Covanta Energy Limited
81.
Edison (Bataan)
Cogeneration
Corporation
Philippines
Issued: 4,800,000 common stock (Per Philippine law each Covanta director holds 1
share)
100%* owned by Covanta
Power International
Holdings, Inc. (*per Philippine law each Covanta director holds 1 share)
82.
Enereurope Holdings III, B.V.
Netherlands
Issued: EUR
20,000 and NLG
44,074.20
100% owned by Covanta Power International Holdings, Inc.
83.
Hidro Operaciones Don Pedro S.A.
Costa Rica
780 shares @ 1,00
100% owned by Covanta Power International Holdings, Inc.
84.
Olmec Insurance Ltd.
Bermuda
Issued: 1,000,000 common shares have been 50% called and paid totaling $500,000
100% owned by Covanta Energy Group, LLC
85.
TransRiver Canada
Incorporated
Canada
 
100% owned by Covanta Energy, LLC
86.
Covanta Burnaby
Renewable Energy,
ULC
Canada
19,500 Common Shares
100% owned by Covanta
Energy, LLC
87.
Covanta Luxembourg S.A. R.L.
Luxembourg
Share capital
17,000 shares @ 1
EURO
100% owned by Covanta Power International Holdings, Inc.
88.
Covanta Luxembourg Global Holding S.A. R.L.
Luxembourg
Share capital
17,000 shares @ 1
EURO
100% owned by Covanta Power International Holdings, Inc.
89.
Covanta Luxembourg Holding S.A. R.L.
Luxembourg
Share capital
17,000 shares @ 1
EURO
100% owned by Covanta Power International Holdings, Inc.
90.
Covanta Protos
Development Limited
United Kingdom
1 Ordinary Shares @ £1 each
100% owned by Covanta Power International Holdings, Inc.
91.
Covanta Newhurst
Development Limited
United Kingdom
2 Ordinary Shares @ £1 each
100% owned by Covanta Power International Holdings, Inc.
92.
Covanta Carribean SRL
Barbados
1 Common Share @ $1.00
100% owned by Covanta Power International Holdings, Inc.
93.
Chesapeake Waste Solutions LLC
Delaware
Limited Liability Company
100% owned by Covanta Environmental
Solutions, LLC
94.
Covanta
Environmental
Solutions Carriers II,
LLC
Wisconsin
Limited Liability Company
100% owned by Covanta Environmental
Solutions, LLC
95.
Advanced Waste
Services of Indiana, LLC
Wisconsin
Limited Liability Company
100% owned by Covanta Environmental
Solutions, LLC



SCHEDULE 4.4-5
 
103522660_5

--------------------------------------------------------------------------------

SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT


 
Company Name
 
Jurisdiction of Incorporation
Capital Stock or Equity Interests
Description of Anticipated Ownership As of the Closing Date
96.
Recoil, LLC
Pennsylvania
Limited Liability Company
100% owned by Covanta Environmental
Solutions, LLC
97.
Waste Recovery
Solutions, LLC
Florida
Limited Liability Company
100% owned by Covanta Environmental
Solutions, LLC
98.
Environmental
Pharmaceuticals, LLC
Arizona
Limited Liability Company
100% owned by Covanta Environmental
Solutions, LLC
99.
Industrial Oil Tank
Service Corporation
New York
Authorized 400
Common Shares
Issued 49 shares voting and 30 shares Class B non-voting
100% owned by Covanta Environmental
Solutions, LLC
100.
 Covanta OPW
Associates, Inc.
Connecticut
100 shares
common @ $1.00
par
100% owned by Covanta Projects, LLC
101.
 Covanta Wallingford Associates, Inc.
Connecticut
100 shares
common @ $1.00
par
100% owned by Covanta Projects, LLC



 
Pledged Trust Interests: None.
Pledged Debt: None.
Grantor
Issuer
Original
Principal
Amount
Outstanding
Principal
Balance
Issue Date
Maturity Date
Each Grantor, as
Payee
Each Grantor, as
Maker
N/A
N/A
Closing Date
Demand

 
(B)
CERTIFICATED LLCs/PARTNERSHIP INTERESTS.

Yes. See entities identified above in Schedule 4.4(A).
 




SCHEDULE 4.4-6
 
103522660_5

--------------------------------------------------------------------------------


         SCHEDULE 4.5
     TO PLEDGE AND SECURITY AGREEMENT


 
INTELLECTUAL PROPERTY
(A)
Copyrights

U.S. Copyrights and Copyright Applications Owned By GARCO INC. d/b/a GARCO
DISTRIBUTING
Copyright
Registration Number
Issue Date (Filing Date)
Garco dealer catalog: motorcycle parts & accessories
TX0000058924
3/16/78

 
(B)
Copyright Licenses

None.
(C)
Patents

U.S. Patents and Patent Applications Owned By COVANTA ENVIRONMENTAL
SOLUTIONS, LLC
Patent
Patent Number (Application Number)
Issue Date (Filing Date)
Expanded Size Sludge Vacuum Tanker
8,328,290
12/11/12

 
 
U.S. Patents and Patent Applications COVANTA ENERGY LLC


SCHEDULE 4.5-1
 
103522660_5

--------------------------------------------------------------------------------

         SCHEDULE 4.5
     TO PLEDGE AND SECURITY AGREEMENT


Patent
Patent Number (Application Number)
Issue Date (Filing Date)
Dynamic Control of SNCR
System for Semi-Batch Fed
Stoker Based on MSW Combustion
7,712,306
5/11/10
Method for Supplying
Combustion Gas in
Incineration Systems
7,975,628
7/12/11
Tertiary Air Addition to Solid
Waste-Fired Furnaces for NOx Control
8,443,739
05/21/13
Gasification Combustion System
8,707,875
04/29/14
Gasification Combustion System
8,701,573
04/22/14
Gasification Combustion System
8,997,664
4/7/15
Aerodynamic Tube Shields
(14/757,495)
(12/23/15)
System and Method for
Automatic Control of
Differential Pressure in a
Baghouse System
9,782,711
10/10/17

 
 
U.S. Patents and Patent Applications Owned By COVANTA HOLDING CORP.
 
Patent
Patent Number (Application Number)
Issue Date (Filing Date)
Method To Improve The
Characteristics Of Ash From
Municipal Solid Waste Combustors
7,682,446
March 23, 2010

 
(D)
Patent Licenses

None
(E)
Trademarks

U.S. Trademark Registrations and Applications Owned By COVANTA
ENVIRONMENTAL SOLUTIONS, LLC


SCHEDULE 4.5-2
 
103522660_5

--------------------------------------------------------------------------------

         SCHEDULE 4.5
     TO PLEDGE AND SECURITY AGREEMENT


Country
Mark
Registration Number (Application Number)
Registration Date (Filing Date)
USA 
VACSIMIZER
AN: 77/826,201
RN: 3,780,873
(2/9/10)
4/27/10

 
U.S. Trademark Registrations and Applications Owned By COVANTA ENERGY
CORPORATION
Country
Mark
Registration Number (Application Number)
Registration Date (Filing Date)
USA
COVANTA
AN: 77/054,918
RN: 3,451,902
(12/1/06)
6/24/08
USA
4RECOVERY
AN: 85/417,332
RN: 4,211,745
(9/8/11)
6/20/12
USA
Bolt (Design)
AN: 85/417,331
RN: 4,339,412
(9/8/11)
5/21/13
USA
COVANTA 4RECOVERY
AN: 85/417,335
RN: 4,339,413
(9/8/11)
5/21/13
USA
ECOVANTA
AN: 85/183,842
RN: 4,032,755
(11/23/10)
9/27/11
USA
REF-FUEL
AN: 73/835,929
RN: 1,602,911
(11/3/89)
6/19/90
USA
REF FUEL
AN: 85/286,283
RN: 4,172,649
(4/5/11)
7/10/12
USA
REF FUEL Logo (Design)
AN: 85/286,300
RN: 4,176,687
(4/5/11)
7/17/12
USA
RX4SAFETY
AN: 85/293,670
RN: 4,062,821
(4/13/11)
11/29/11

 
(F)
Trademark Licenses

None.
(G)
Trade Secret Licenses

None.
(H)
Exceptions to Representations and Warranties in Section 4.5



SCHEDULE 4.5-3
 
103522660_5

--------------------------------------------------------------------------------

         SCHEDULE 4.5
     TO PLEDGE AND SECURITY AGREEMENT


None.




SCHEDULE 4.5-4
 
103522660_5

--------------------------------------------------------------------------------


    
    EXHIBIT A
TO PLEDGE AND SECURITY AGREEMENT


 
PLEDGE SUPPLEMENT
This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] corporation located at (the “Grantor”) is
delivered in favor of BANK OF AMERICA, N.A., as Collateral Agent (the
“Collateral Agent”), pursuant to the Amended and Restated Pledge and Security
Agreement, dated as of August 21, 2018 (as it may be from time to time amended,
restated, modified or supplemented, the “Security Agreement”), among COVANTA
ENERGY LLC, the other Grantors named therein, and the Collateral Agent.
Capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed thereto in the Security Agreement.
[Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in and continuing lien on all of Grantor’s right, title and interest in
and to all Collateral to secure the Secured Obligations, in each case whether
now owned or hereafter acquired or arising and wherever the same may be located.
Grantor represents and warrants with respect to itself that the attached
Supplements to Schedules accurately and completely set forth all additional
information required pursuant to the Security Agreement and hereby agrees that
such Supplements to Schedules shall constitute part of the Schedules to the
Security Agreement.]
IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].
 
[NAME OF GRANTOR]
 
 
By: ________________________________ Name:
Title:
 
 
 




103522660_5